Exhibit 10.2


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED
Execution Copy
















FEASIBILITY STUDY AND LICENSE AGREEMENT
BY AND BETWEEN
ASKLEPIOS BIOPHARMACEUTICAL, INC.
AND
SELECTA BIOSCIENCES, INC.

















--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE 1. DEFINITIONS
1
 
ARTICLE 2. COLLABORATION OVERVIEW
14
 
ARTICLE 3. FEASIBILITY POC
14
 
 
3.1
Overview
14
 
3.2
Manufacturing
15
 
3.3
POC Costs
15
 
3.4
Reporting and POC Cost Sharing
15
 
3.5
Pre-Clinical Feasibility Activities
15
 
3.6
Clinical POC Activities
18
 
3.7
Feasibility Study Results
21
 
3.8
Election to Co-Develop Products
22
 
ARTICLE 4. COLLABORATION
22
 
 
4.1
Scope
22
 
4.2
Collaboration Indications
23
 
4.3
Exclusivity
34
 
ARTICLE 5. COMMITEES & GOVERNANCE
36
 
 
5.1
Joint Steering Committee.
36
 
5.2
Subcommittees
38
 
5.3
Working Groups
41
 
5.4
Scope of Committee Authority
41
 
ARTICLE 6. FINANCIAL PROVISIONS
41
 
 
6.1
Overview
41
 
6.2
Sharing of Profits and Costs for Collaboration Products.
42
 
6.3
Opt-Out Right
44
 
6.4
Audits and Interim Reviews
44
 
6.5
Withholding Taxes
45
 
ARTICLE 7. CONFIDENTIALITY
45
 
 
 
 
 
7.1
Confidentiality Protection
45
 
7.2
Exceptions
46
 
7.3
Permitted Disclosures
46
 
7.4
Publications
47
 
ARTICLE 8. INTELLECTUAL PROPERTY
47
 
 
8.1
Licenses
47
 
8.2
Ownership of Inventions
50
 
8.3
Patent Prosecution and Maintenance.
52
 
8.4
Enforcement
55



-i-

--------------------------------------------------------------------------------



 
8.5
Defense Against Third Party Infringement Claims
56
 
ARTICLE 9. REPRESENTATIONS AND WARRANTIES
57
 
 
9.1
Mutual Representations and Warranties
57
 
9.2
Additional Representations and Warranties of AskBio
58
 
9.3
Additional Representations and Warranties of Selecta
59
 
9.4
Disclaimer of Warranty
60
 
ARTICLE 10. INDEMNIFICATION AND LIABILITY
60
 
 
10.1
Indemnification by AskBio
60
 
10.2
Indemnification by Select
61
 
10.3
Indemnification Procedure.
61
 
10.4
Collaboration Product Claims
62
 
10.5
Limitation of Liability
62
 
10.6
Insurance
62
 
ARTICLE 11. TERM AND TERMINATION
63
 
 
11.1
Term
63
 
11.2
Termination for Cause
63
 
11.3
Termination for Insolvency
63
 
11.4
Challenge of Patent Rights.
64
 
11.5
Termination for Failure of a Collaboration Indication
64
 
11.6
General Effects of Termination or Expiration
65
 
11.7
Survival
65
 
11.8
Bankruptcy Code
66
 
ARTICLE 12. DISPUTE RESOLUTION
66
 
 
12.1
General
66
 
12.2
Initial Attempts to Resolve Disputes
66
 
12.3
Mediation
66
 
12.4
Arbitration
67
 
12.5
Expenses
67
 
ARTICLE 13. MISCELLANEOUS
67
 
 
13.1
Assignment
68
 
13.2
Acquirer’s Right to Negotiation
68
 
13.3
Force Manure
68
 
13.4
Notices
68
 
13.5
Independent Contractors
69
 
13.6
Interpretation
70
 
13.7
Amendment
70
 
13.8
Waiver
70
 
13.9
Counterparts; Facsimile
70
 
13.10
Headings
71



-ii-

--------------------------------------------------------------------------------



 
13.11
Governing Law
71
 
13.12
Severability
71
 
13.13
Entire Agreement
71
 
13.14
Press Releases
71
 
13.15
Further Assurances
72
 
13.16
Injunctive Relief and Specific Performance
72
 
13.17
Statutory and Common Law Duties
72
 
13.18
Compliance
72
 
13.19
No Third Party Beneficiaries
73
 
13.20
Construction
73

SCHEDULE 1.9
s-1
 
 
SCHEDULE 1.62
s-2
 
 
SCHEDULE 3.5.1.1
s-3
 
 
SCHEDULE 4.1
s-4
 
 
SCHEDULE 4.3.1(w)
s-5
 
 
SCHEDULE 4.3.1(x)
s-6
 
 
SCHEDULE 13.14
s-7



-iii-

--------------------------------------------------------------------------------




FEASIBILITY STUDY AND LICENSE AGREEMENT
This Feasibility Study and License Agreement (this “Agreement”, as further
defined below) is made and entered into as of this 6th day of August, 2019 (the
“Effective Date”), by and between Asklepios Biopharmaceutical, Inc., a Delaware
corporation with an address at 20 TW Alexander Drive, Suite 110, Research
Triangle Park, NC 27514 (“AskBio”), and Selecta Biosciences, Inc., a Delaware
corporation with an address at 480 Arsenal Way, Watertown, MA 27709 (“Selecta”).
AskBio and Selecta may be referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS
WHEREAS, AskBio has expertise and intellectual property rights in AAV (as
defined below) vector design (including but not limited to inverted capsid and
promoter design, and cell lines used for production of AAVs) and manufacturing,
and Controls (as defined below) the AskBio Core Technology (as defined below);
WHEREAS, Selecta has expertise and intellectual property rights in
antigen-specific biodegradable nanoparticle-based, immune tolerance technology,
including such technology comprising synthetic vaccine particle(s) encapsulating
the immunomodulator rapamycin (“ImmTOR”) and Controls the Selecta Core
Technology (as defined below);
WHEREAS, AskBio and Selecta desire to develop certain Products (as defined
below) and assess the feasibility and benefit of those Products; and
WHEREAS, AskBio and Selecta, upon success of the POC (as defined below), or as
agreed by the Parties, desire to collaborate to develop, manufacture, and
commercialize Collaboration Products (as defined below) and may, in the future,
negotiate and execute definitive agreements to form a joint venture through a
to-be formed company, owned in whole or in part by AskBio and Selecta (the
“Joint Venture” or “JV”) to develop, manufacture and commercialize such
Collaboration Products.
NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, in accordance with and subject to the terms and
conditions specified below, the Parties agree as follows:

AGREEMENT
ARTICLE 1.
DEFINITIONS
Unless otherwise defined in this Agreement, all capitalized terms shall have the
meaning ascribed to them in this Article 1.


-1-

--------------------------------------------------------------------------------



1.1
“AAV” means adeno-associated virus, recombinant adeno-associated virus and all
chimerics, hybrids, haploids, polyploids, and derivatives of each of the
foregoing.

1.2
“AAV Product” means (a) a pharmaceutical product utilizing an AAV vector,
transgene and promoter to deliver a gene therapy or (b) any pharmaceutical
product incorporating or utilizing ImmTOR for use in conjunction with, or
inclusion in, an AAV Product described in (a).

1.3
“Accounting Standards” means U.S. Generally Accepted Accounting Principles or
International Financial Reporting Standards, as applicable, consistently applied
by the applicable Party.

1.4
“Affiliate” means, with respect to any person or entity, any other person or
entity that directly or indirectly controls, is controlled by, or is under
common control with such person or entity, for so long as such control exists.
For purposes of this Section 1.4 only, a person or entity shall be deemed to
“control” another person or entity if (a) it owns or controls, directly or
indirectly, more than fifty percent (50%) of the issued and outstanding voting
securities, capital stock, or other comparable equity or ownership interest of
the other person or entity, (b) it possesses, directly or indirectly, the power
to direct or cause the direction of the management and policies of the person or
other entity or (c) it possesses the power to elect or appoint more than fifty
percent (50%) of the members of the governing body of the person or other
entity. [***]

1.5
“Agreement” means this Feasibility Study and License Agreement, including any
Exhibits attached hereto, as such may be amended from time to time, in writing,
by mutual agreement of the Parties.

1.6
“Applicable Law” means any local, state or federal rule, regulation, statute or
law in any jurisdiction relevant to the activities undertaken pursuant to this
Agreement or applicable to either of the Parties with respect to any matters set
forth herein.

1.7
“Approach” means the therapeutic approach used to treat a particular [***]
targeting a specific gene, whether by mRNA, gene editing, peptide delivery or
otherwise, in each case to be delivered using an AAV vector.

1.8
“AskBio Background Technology” means all Patent Rights and Know-How: (a) in
existence and owned or otherwise Controlled by AskBio or any of its Affiliates
as of the Effective Date; or (b) that are created or obtained outside the scope
of this Agreement and are owned or otherwise Controlled by AskBio or any of its
Affiliates after the Effective Date.

1.9
“AskBio Core Technology” means all AskBio Background Technology pertaining to
AAV capsids and AAV vectors, including but not limited to any cell lines used
for production of AAVs. For the avoidance of doubt, AskBio Core Technology
includes, but is not limited to, the Patent Rights listed in Schedule 1.9.



-2-

--------------------------------------------------------------------------------



1.10
“AskBio Licensed Patent Rights” means any and all Patent Rights licensed by
AskBio to Selecta under the AskBio Research License or the AskBio Collaboration
Product License, other than Joint Patent Rights.

1.11
“AskBio Patent Rights” means any and all Patent Rights that claim an AskBio
Invention.

1.12
“BLA” means (a) a Biologics License Application as defined by the FDA, 21 CFR §
600 et. seq. and applicable regulations promulgated thereunder or (b) the
equivalent application to the applicable Competent Authority in any other
regulatory jurisdiction, and any amendments to the foregoing (a) or (b), in each
case, the filing of which is necessary to request permission to introduce, or
deliver for introduction, a biologic product into interstate commerce in such
jurisdiction.

1.13
“Calendar Quarter” means each of the three (3) month periods ending March 31,
June 30, September 30 and December 31; provided, however, that: (a) the first
Calendar Quarter of the Term shall extend from the Effective Date to the end of
the first complete Calendar Quarter thereafter; and (b) the last Calendar
Quarter shall extend from the beginning of the Calendar Quarter in which this
Agreement expires or terminates until the effective date of such expiration or
termination.

1.14
“cGMP” means current good manufacturing practices and standards in relation to
the production of pharmaceutical intermediates and active pharmaceutical
ingredients (as applicable) as provided for (and as amended from time to time)
under the laws, rules or regulations of the applicable Governmental Authority in
the country in which the relevant product is manufactured, which, with respect
to the European Union, by the standards, rules, principles and guidelines set
out in Directive 2001/83/EC (as amended by Directive 2004/27/EC), Directive
2003/94/EC and EudraLex - Volume 4 of the Rules Governing Medicinal Products in
the European Union entitled “EU Guidelines to Good Manufacturing Practice
Medicinal Products for Human and Veterinary Use” and, with respect to the U.S.,
is the current Good Manufacturing Practice Regulations to the U.S. Code of
Federal Regulations Title 21 (21 CFR, Parts 210, 211, 314 and 600), in each case
as applicable.

1.15
“Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party that results in the voting
securities of such Party outstanding immediately prior thereto, or any
securities into which such voting securities have been converted or exchanged,
ceasing to represent more than fifty percent (50%) of the combined voting power
of the surviving entity or the parent of the surviving entity immediately after
such merger or consolidation, or (b) a transaction or series of related
transactions in which a Third Party, together with its Affiliates, becomes the
beneficial owner of more than fifty percent (50%) of the combined voting power
of the outstanding securities of such Party, or (c) the sale or other transfer
to a Third Party of all or substantially all of such Party’s business, in each
case, other than in connection with the issuance or sale of equity securities
for financing purposes.



-3-

--------------------------------------------------------------------------------



1.16
“Clinical Study” or “Clinical Studies” means, respectively, a research study, or
research studies, in humans that are (a) designed in accordance with
international ethical and scientific quality standards for designing,
conducting, recording, and reporting research studies involving investigational
medicinal products for human use and that involve the participation of human
subjects, which standards are established through Applicable Law, and (b)
designed to generate clinical data and results regarding a biological molecule
in support of Marketing Approval, including any translational research studies.
Clinical Studies include, but are not limited to, any Phase 1 Clinical Study,
Phase 2 Clinical Study, or Pivotal Clinical Study.

1.17
“CMC” means chemistry, manufacturing, and control.

1.18
“Commercialization” means any and all activities related to obtaining pricing
and reimbursement approval, marketing, promoting, distributing, importing,
exporting, offering for sale, having sold, selling, or conducting any other
commercial exploitation activities relating to a Collaboration Product. For
clarity, “Commercialize” has a correlative meaning.

1.19
“Commercialization Costs” means, with respect to a Collaboration Product, the
out-of-pocket costs paid by a Party to a Third Party related to
Commercialization and FTE Costs actually incurred, after the Effective Date, in
connection with Commercialization of such Collaboration Product by or on behalf
of a Party in accordance with the applicable Commercialization Plan and
Commercialization Plan Budget, as determined from the books and records of the
applicable Party and/or its Affiliates maintained in accordance with the
Accounting Standards. For clarity, a Product’s Commercialization Costs includes
the Cost of Goods Sold for such Collaboration Product. Commercialization Costs
also include costs associated with Collaboration Product recalls and other field
actions and other similar costs associated with the Commercialization of the
Collaboration Products that may not be planned for in the Commercialization Plan
or Commercialization Plan Budget.

1.20
“Commercially Reasonable Efforts” means, with respect to the performance of such
activities (including those set forth in the applicable POC Plan, Therapeutic
Development Plan or Commercialization Plan, as amended or implemented from time
to time) as would reasonably and properly be expended by a Party using efforts
and resources comparable to the efforts and resources that a similarly situated
company in a similar industry and of similar size and resources to the relevant
Party would typically devote in pursuing research and development of products at
a similar stage in development or product life, taking into account the safety
and efficacy, the product profile, the then current competitive environment for
such product and the likely timing of such product’s entry into the market, the
patent and other proprietary position of the product, the pricing and launching
strategy for the respective product, the regulatory environment and status of
such product, and other relevant scientific, technical and commercial factors
commonly considered in similar circumstance. Commercially Reasonable Efforts
shall be determined on a country-by-country (or region-by-region, where
applicable) basis, as applicable.



-4-

--------------------------------------------------------------------------------



1.21
“Competent Authority” means any regulatory agency, department, bureau,
commission, council, or other governmental entity of (a) any country, territory,
national, federal, state, provincial, county, city, or other political
subdivision government, including the FDA, or (b) any supranational body
(including the EMA), in any applicable jurisdiction in the world, involved in
the granting of Regulatory Approval.

1.22
“Confidential Information” means all Know-How, which is generated by or on
behalf of a Party under this Agreement or which one Party or any of its
Affiliates or contractors has provided or otherwise made available to the other
Party pursuant to this Agreement, where made available orally, in writing, or in
electronic form, including (a) such Know-How comprising or relating to concepts,
discoveries, Inventions, data, designs or formulae arising from this Agreement
and (b) any unpublished patent applications disclosed hereunder. The existence
and terms of this Agreement constitute Confidential Information of both of the
Parties.

1.23
“Control” or “Controlled” means, with respect to any material, Know-How, or
intellectual property right (including Patent Rights), that a Party: (a) owns;
or (b) has a license to such material, Know-How, or intellectual property right
and, in each case ((a) and (b)), has the power to grant to the other Party
access, a license, or a sublicense (as applicable) to the same on the terms and
conditions set forth in this Agreement without violating any obligations of the
granting Party to a Third Party. Notwithstanding anything to the contrary in
this Agreement, the following shall not be deemed to be Controlled by a Party:
(i) any material, Know-How, or intellectual property right (including Patent
Rights) owned or licensed by any Third Party acquirer of such Party immediately
prior to the effective date of the Change of Control of such Party making such
Third Party an acquirer; and (ii) any material, Know-How, or intellectual
property right (including Patent Rights) that any Third Party acquirer
subsequently develops without accessing or practicing the material, Know-How, or
intellectual property right (including Patent Rights) Controlled by such Party
immediately prior to the effective date of the Change of Control of such Party
making such Third Party an acquirer.

1.24
“Cost of Goods Sold” means, with respect to a Collaboration Product, actual
costs and expenses incurred by the Parties or their Affiliates allocable to the
sourcing and Manufacture of such Collaboration Product; provided, however, that
with respect to a Collaboration Product acquired by the Parties or their
Affiliates from a Third Party, the Cost of Goods Sold for such Collaboration
Product shall be deemed to be the amount actually paid therefor to such Third
Party or incurred by the Parties or their Affiliates for such Collaboration
Product, including the transfer price payable by the Parties or their Affiliates
to such Third Party, and all out-of-pocket costs incurred by the Parties and
their Affiliates for handling, intake, testing and holding and storing such
Collaboration Product, including any special packaging expenses, taxes,
inspection fees and other similar out-of-pocket charges applicable to the
shipping and transport of such Collaboration Product purchase by the Parties or
their Affiliates, in all cases for or allocable to such Collaboration Product in
accordance with Accounting Standards.



-5-

--------------------------------------------------------------------------------



1.25
“Critical Matter” means the following matters, to the extent they are within the
scope of the JSC’s decision-making authority, (a) approval of a POC Plan and any
material changes to a POC Plan; (b) a decision for a Collaboration Product that
would cause the Shared Costs to exceed the then current approved Therapeutic
Development Plan Budget for such Collaboration Product in excess of the
threshold set forth in Section 4.2.2.4.2 (Overages); (c) approval of the
protocol (and any substantive amendments thereto) for each clinical trial of the
Collaboration Products; (d) approval of elements of the Commercialization Plan
related to the price for a given Collaboration Product and whether to launch and
the timing for launch of a Collaboration Product; and (e) the determination of
whether POC or [***] has been attained (provided that such determination shall
not be submitted to mediation until after the POC Determination Deadline); in
each case, (a) through (e), except to the extent either Party is expressly
granted final decision-making authority under this Agreement.

1.26
“CRO” means a contract research organization.

1.27
“Development” or “Develop” means, with respect to a Product, any and all
pre-clinical, non-clinical and clinical research and development activities for
such Product, and that are reasonably related to or leading to the development,
preparation, and submission of data and information to a Competent Authority for
the purpose of obtaining, supporting or expanding Marketing Approval or to the
appropriate body for obtaining, supporting or expanding pricing approval,
including all activities related to pharmacokinetic profiling, design and
conduct of Clinical Studies, those Manufacturing related activities that support
the Development of the applicable Product (such as process development, scale
up, test method development, formulation development, delivery system
development, quality control development, and validation) and CMC activities,
medical affairs, regulatory affairs, statistical analysis, report writing, and
regulatory filing creation and submission (including the services of outside
advisors and consultants in connection therewith).

1.28
“Development Costs” means, with respect to a Product, all FTE Costs and
out-of-pocket costs actually incurred by a Party to Third Parties (collectively)
after the Effective Date in connection with the Development of such Product in
accordance with the relevant POC Plan or Therapeutic Development Plan and POC
Budget or Therapeutic Development Plan Budget, as determined from the books and
records of the applicable Party and/or its Affiliates maintained in accordance
with the Accounting Standards and each Party’s policies and practices as such
may be modified from time to time. For clarity, Development Costs shall include
all filing fees and expenses associated with regulatory submissions to a
Governmental Authority for the Products. In the event that the Parties mutually
agree in a POC Plan or Therapeutic Development Plan to conduct activities
separately or in advance with respect to products incorporating the AskBio Core
Technology or Selecta Core Technology, but not both together, in connection
with, or in preparation for the Development of a Product, the FTE Costs and
out-of-pocket costs associated with such activities shall nevertheless be
included in Development Costs.



-6-

--------------------------------------------------------------------------------



1.29
“Disclosing Party” means the Party disclosing Confidential Information to the
other Party hereunder.

1.30
“EMA” means the European Medicines Agency or any successor entity thereto.

1.31
“European Union” or “EU” means the member states of the European Union as of the
Effective Date (including for the avoidance of doubt, the United Kingdom), and
such other countries as may become part of the European Union after the
Effective Date. For clarity, to the extent the United Kingdom and/or any other
member state of the European Union would not anymore be a member of the European
Union after the Effective Date, it shall still be included in this definition of
EU for the purposes of this Agreement.

1.32
“FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.33
“FTE” shall mean, with respect to an applicable Product, a full-time equivalent
person-year of work engaged in the direct performance of the applicable
research, Development, Manufacturing, or Commercialization activities for such
Product, determined using an 1,800-hour annual base. In no circumstance can the
work of any given person in a given year exceed one (1) FTE. For clarity,
indirect personnel (including supervisors and support functions such as legal,
finance or business development) shall not constitute FTEs.

1.34
“FTE Costs” means, for a given period and with respect to an applicable Product,
the product of (a) the total FTEs (proportionately, on a per-FTE basis)
dedicated by a Party or its Affiliates in the particular period to the direct
performance of the applicable Development, Manufacturing, or Commercialization
activities allocated to such Party hereunder and that are reasonably allocable
to such Product and (b) the applicable FTE Rate.

1.35
“FTE Rate” means, unless otherwise agreed between the Parties, a rate per FTE
not to exceed [***] Dollars ($[***]) per hour. The FTE Rate is “fully burdened”
and will cover employee salaries, benefits, and overhead for such facilities and
equipment and other materials and services including ordinary laboratory and
Manufacturing consumables procured from distributors of relevant products as
they may use, to the extent allocable to such FTE. Commencing upon the first
(1st) anniversary of the Effective Date and upon every anniversary thereafter,
the FTE Rate will be adjusted in accordance with the percentage change over the
applicable annual period in the Consumer Price Index (U.S. Bureau of Labor
Statistics for all urban consumers, U.S. city average, all items).

1.36
“GCP” means Good Clinical Practices, including as set forth in 21 C.F.R., Parts
50 and 56.

1.37
“GLP” means Good Laboratory Practices, including as set forth in 21 C.F.R., Part
58.

1.38
“GLP Tox Study” means, a study conducted in a species using applicable
regulatory good laboratory practices for the purposes of assessing the onset,
severity, and duration of toxic effects and their dose dependency with the goal
of establishing a safety profile required for a



-7-

--------------------------------------------------------------------------------



regulatory submission supporting the dosing of human subjects, as outlined in
applicable FDA (or other Competent Authority) or ICH guidance.
1.39
“Governmental Authority” means any court, agency, department, authority
(including any regulatory authority) or other instrumentality of any national,
state, county, city or other political subdivision.

1.40
“ICH” means International Conference on Harmonisation of Technical Requirements
for Registration of Pharmaceuticals for Human Use

1.41
“IND” or “IND/IMPD” means (a) an Investigational New Drug Application as defined
in the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et. seq. and
applicable regulations promulgated thereunder by the FDA, (b) the
Investigational Medicinal Product Dossier in the European Union, or (c) the
equivalent application to the applicable Competent Authority in any other
regulatory jurisdiction, and any amendments to the foregoing (a), (b) or (c), in
each case, the filing of which is necessary to initiate or conduct clinical
testing of an investigational drug or biological product in humans in such
jurisdiction.

1.42
“Inventions” means any Know-How, composition of matter, article of manufacture
or other subject matter, whether patentable or not, that is conceived or reduced
to practice under and as a result of any work performed pursuant to a POC Plan
or Therapeutic Development Plan or Commercialization Plan.

1.43
“Joint Patent Rights” means any and all Patent Rights that claim a Joint
Invention.

1.44
“Know-How” means all technical information, know-how, data, inventions,
discoveries, trade secrets, specifications, instructions, processes, formulae,
methods, protocols, expertise and other technology, and all biological,
chemical, pharmacological, biochemical, toxicological, pharmaceutical, physical
and analytical, safety, quality control, manufacturing, preclinical and clinical
data relevant to any of the foregoing. For clarity, Know-How excludes Patent
Rights and materials.

1.45
“MAA” means a Marketing Authorization Application, in relation to any
Collaboration Product, filed or to be filed with the FDA, EMA, or other
Competent Authority, for authorization to place a medicinal product on the
market in the United States, European Union or any other territory, including a
BLA, or any equivalent application that is filed with the relevant Competent
Authority in such country or regulatory jurisdiction.

1.46
“Manufacture” or “Manufacturing” means, with respect to a Product, all
activities related to the manufacture of the Product, including, but not limited
to, manufacturing supplies for Development or Commercialization, packaging,
in-process and finished product testing, release of product or any component or
ingredient thereof, quality assurance and quality control activities related to
manufacturing and release of product, ongoing stability tests, storage,
shipment, import and export as needed, improvement of production, improvement of
manufacturing processes, and regulatory activities related to any of the
foregoing.



-8-

--------------------------------------------------------------------------------



1.47
“Marketing Approval” means all approvals, licenses, registrations or
authorizations of the Competent Authorities in a country, necessary for the
commercial marketing and sale of a Product in such country, including (a) the
approval of a MAA or a BLA, and (b) a determination or decision establishing
prices for a Product that can be charged or reimbursed in regulatory
jurisdictions where the applicable Competent Authorities approve or determine
the price or reimbursement of pharmaceutical products.

1.48
“[***]” means the determination by the JSC, based on the results of the POC
Studies with respect to [***] (and such other studies deemed reasonably
necessary by the Parties following completion of the POC Studies with respect to
the [***], including in response to input from Regulatory Authorities, and set
forth in the POC Plans), that the use of ImmTOR in conjunction with AAV capsids
using the AskBio Core Technology or other AAV capsids as mutually agreed by both
Parties can serve to mitigate the formation of neutralizing anti-AAV capsid
antibodies in [***].

1.49
“Net Profits” means, with respect to a Calendar Quarter and a Collaboration
Product, Net Sales for such Collaboration Product less Shared Costs for such
Collaboration Product.

1.50
“Net Sales” means the gross amount invoiced with respect to the sale of
Collaboration Products, less the following deductions solely to the extent such
deduction: (a) is reasonable and customary, (b) is included in the gross
invoiced sales price for such Collaboration Product or otherwise directly paid
or actually incurred by the seller with respect to the sale of such
Collaboration Product, (c) is applicable and in accordance with standard
allocation procedures, (d) has not already been deducted or excluded, (e) is
incurred in the ordinary course of business in type and amount consistent with
good industry practice, and (f) is determined in accordance with, and as
recorded in revenues under GAAP (“Permitted Deductions”):

1.50.1
trade, cash, and credit allowances for such Collaboration Product; price
reductions (retroactive or otherwise);

1.50.2
any tax, tariff, duty (including custom duty) or other governmental charge (such
as excise, sales or use taxes or value added tax), levied on the sale,
transportation or delivery of such Collaboration Product;

1.50.3
customary freight, insurance, packing costs and other transportation charges
added to the sales price that are incurred in delivering such Collaboration
Product;

1.50.4
amounts repaid or credits taken by reason of rejections, defects, or returns of
such Collaboration Product or because of retroactive price reductions, or due to
recalls or rebates required by Applicable Laws; and

1.50.5
any fees for services provided by wholesalers and warehousing chains related to
the distribution of such Collaboration Product and the portion of administrative
fees paid during the relevant time period to group purchasing organizations,
pharmaceutical



-9-

--------------------------------------------------------------------------------



benefit managers and/or Medicare Prescription Drug Plans relating specifically
to such Collaboration Product.
“Net Sales” shall not include any consideration received with respect to a sale,
use or other disposition of any Collaboration Product in a country for purposes
of conducting Clinical Studies in the course of Development of the Collaboration
Product in accordance with this Agreement or as samples (reasonable in number),
for compassionate use, or for other pre‑clinical, clinical, or regulatory
purposes, in each case to the extent such Collaboration Product is sold at or
below cost.
1.51
“Other Joint Venture” means any joint venture entity formed by AskBio, or in
which AskBio otherwise holds at least a fifty percent (50%) ownership issue,
which does not develop or commercialize AAV Products for use in Collaboration
Indications, by targeting the gene specified in Schedule 4.1 for such
Collaboration Indication, and with respect to each [***] utilizing the
associated Approach specified in Schedule 4.1.

1.52
“Patent Rights” means any and all issued patents and pending patent applications
(which, for purposes of this Agreement, include certificates of invention,
applications for certificates of invention and priority rights) in any country
or region, including all provisional applications, substitutions, continuations,
continuations-in-part, continued prosecution applications including requests for
continued examination, divisional applications and renewals, and all letters
patent or certificates of invention granted thereon, and all reissues,
reexaminations, extensions (including pediatric exclusivity patent extensions),
term restorations, renewals, substitutions, confirmations, registrations,
revalidations, revisions and additions of or to any of the foregoing, in each
case, in any country or jurisdiction.

1.53
“Phase 1 Clinical Study” means a clinical study of a product in human subjects
which provides for the first introduction into humans of a product, conducted in
healthy volunteers or patients to obtain information on product safety,
tolerability, pharmacological activity, or pharmacokinetics, as described in 21
C.F.R. § 312.21(a) (or the non-United States equivalent thereof), and may also
include a Phase 1 Clinical Study Expansion Cohort.

1.54
“Phase 1 Clinical Study Expansion Cohort” means the expansion of a Phase 1
Clinical Study to include additional patient(s) following the selection of a
dose during the dose escalation part of the Phase 1 Clinical Study (such as a
maximum tolerated dose).

1.55
“Phase 2 Clinical Study”, “Phase 2a Clinical Study” or “Phase 2b Clinical Study”
means a clinical study of a product that is prospectively designed to establish
the safety, dose ranging and efficacy of a product as further defined in 21
C.F.R. § 312.21(b) (or the non-United States equivalent thereof).

1.56
“Pivotal Clinical Study” means a clinical study of a product that is designed to
generate statistically significant evidence of the efficacy of a product for a
particular indication or use (as well as additional safety information) and that
is intended to form the primary scientific



-10-

--------------------------------------------------------------------------------



support for filing a BLA to obtain Marketing Approval to market the product (or
any MAA for the non-United States equivalent thereof).
1.57
“POC” means, through the conduct of the POC Studies, the determination in human
clinical studies that the use of ImmTOR in conjunction with (a) AAV [***] or (b)
[***] as mutually agreed by both Parties for the treatment of Methylmalonic
Acidemia (MMA), based on Selecta’s product candidate SEL-302, in each case, (a)
and (b), using both the Selecta Core Technology and the AskBio Core Technology,
serves to mitigate the formation of neutralizing anti-AAV capsid antibodies;
provided, however, that if the FDA does not approve the conduct of the POC
Studies with respect to the [***] or otherwise withdraws such approval, then POC
shall also mean, through the conduct of other studies mutually agreed to by the
Parties, the determination in human clinical studies that the use of ImmTOR
serves to mitigate the formation of neutralizing anti-AAV capsid antibodies. For
clarification, the Parties may elect to conduct the POC Studies in territories
outside of the United States.

1.58
“Profit Share” means Net Profits multiplied by the Profit Share Percentage.

1.59
“Recipient” means the Party receiving Confidential Information hereunder.

1.60
“Regulatory Approval” means any and all approvals, licenses, registrations, or
authorizations by a Competent Authority necessary for the Development activities
(including any IND/IMPD approval), Manufacturing activities or Commercialization
activities (including, where applicable, Marketing Approval, pricing, labeling
and reimbursement determinations or approvals).

1.61
“Selecta Background Technology” means all Patent Rights and Know-How: (a) in
existence and owned or otherwise Controlled by Selecta or any of its Affiliates
as of the Effective Date; or (b) that are created or obtained outside the scope
of this Agreement and are owned or otherwise Controlled by Selecta or any of its
Affiliates after the Effective Date.

1.62
“Selecta Core Technology” means all Selecta Background Technology pertaining to
ImmTOR. For the avoidance of doubt, Selecta Core Technology includes, but is not
limited to, the Patent Rights listed in Schedule 1.62.

1.63
“Selecta Licensed Patent Rights” means any and all Patent Rights licensed by
Selecta to AskBio under the Selecta Research License or the Selecta
Collaboration Product License, other than Joint Patent Rights.

1.64
“Selecta Patent Rights” means any and all Patent Rights that claim a Selecta
Invention.

1.65
“Shared Costs” means, with respect to a Collaboration Product, (a) Development
Costs incurred pursuant to the applicable Therapeutic Development Plan, (b) Cost
of Goods Sold for such Collaboration Product Manufactured for purposes of
Developing such Collaboration Product in accordance with the relevant
Therapeutic Development Plan and Commercializing



-11-

--------------------------------------------------------------------------------



such Collaboration Product in accordance with the applicable Commercialization
Plan, (c) Commercialization Costs, and (d) any Third Party Intellectual Property
Payments.
1.66
“Third Party” means any person or entity other than AskBio or Selecta or an
Affiliate of AskBio or Selecta.

1.67
“Third Party Intellectual Property Payments” means, with respect to a
Collaboration Product, any royalties, license fees, maintenance fees or other
monetary payments made by a Party or its Affiliates to any Third Party in
consideration of a license(s) under Patent Rights or Know-How or other
intellectual property rights that are owned or Controlled by such Third Party,
where such license is included in the Therapeutic Development Plan or otherwise
determined by the JSC to be necessary to Develop, Manufacture or Commercialize
such Collaboration Product without infringing such Third Party’s Patent Rights,
Know-How or other intellectual property rights, but in all cases, excluding all
monetary payments owed by the Parties or their Affiliates to a Third Party in
consideration of such license(s) to the extent such license is under
intellectual property rights (including Patent Rights) owned or Controlled by a
Third Party that were valid and enforceable as of the Effective Date and would
be infringed or misappropriated by either Party’s use or practice of the AskBio
Core Technology or the Selecta Core Technology, as it existed as of the
Effective Date, in accordance with the Research Licenses or the Collaboration
Product Licenses; provided that any such licenses obtained (a) by Selecta or its
Affiliates with respect to the AskBio Core Technology or (b) by AskBio or its
Affiliates with respect to the Selected Core Technology, shall require approval
by the JSC prior to execution.

1.68
Additional Definitions.  Each of the following definitions is set forth in the
section of this Agreement as indicated below.

Definition
Section
 
Definition
Section
AskBio
Preamble
 
Collaboration
4.1
AskBio Collaboration Product License
8.1.3.1.2
 
Collaboration Indication
4.1
 
Collaboration Product Licenses
8.1.3.1.2
AskBio Improvements
8.2.1
 
Collaboration Products
4.1
AskBio Indemnified Party
10.2
 
Collaboration Start Date
3.8
AskBio Inventions
8.2.2
 
Commercialization Lead Party
4.2.5
AskBio Research License
8.1.2
 
Commercialization Plan
4.2.5
Clinical Feasibility Activities
3.6.1.1
 
Commercialization Plan Budget
4.2.5
Clinical Feasibility Budget
3.6.1.2
 
Committees
5.1.2
Clinical Feasibility Plan
3.6.1.1
 
Deadlocked Matter
5.1.4
Clinical Feasibility Plan Timeline
3.6.1.1
 
Definitive JV Agreements
4.2.8.1
 
Effective Date
Preamble
Code
11.8
 
[***]
[***]



-12-

--------------------------------------------------------------------------------



Definition
Section
 
Definition
Section
Enforcement Notice
8.4.1
 
Opting Out Party
6.3.2
Enforcing Party
8.4.2
 
Opt-Out Option
6.3.1
Failed Indication
11.5
 
Parties
Preamble
FCPA
13.18
 
Partnering Notice
4.2.8.2
Final Clinical Feasibility Report
3.6.2.1
 
Party
Preamble
Final POC Trial Report
3.6.2.1
 
Patent Prosecution and Enforcement Committee
5.2.1
Final Pre-Clinical Report
3.5.2.2
 
ImmTOR
Recitals
 
Permitted Deductions
1.50
IND Enabling Studies
3.5.1.1
 
Pharmacovigilance Agreement
4.2.3.7
Indemnified Party
10.3.1
 
POC Budget
3.6.1.2
Indemnifying Party
10.3.1
 
POC Candidate(s)
3.1
Initial POC Trial Report
3.6.2.1
 
POC Clinical Trials
3.5.1.1
JAMS
12.4
 
POC Cost Report
3.4
JCC
5.2.3
 
POC Costs
3.3
JDC
5.2.2
 
POC Determination Deadline
3.7.3
JFC
5.2.4
 
POC Notice
3.8
Joint Commercialization Committee
5.2.3
 
POC Plans
3.6.1.1
 
POC Studies
3.1
Joint Development Committee
5.2.2
 
POC Trial Reports
3.6.2.1
Joint Finance Committee
5.2.4
 
Potential Partnership
4.2.8.2
Joint Improvements
8.2.1
 
PPEC
5.2.1
Joint Inventions
8.2.2
 
Pre-Clinical Plan
3.5.1.1
Joint Patent Right Infringement
8.4.1
 
Pre-Clinical Plan Budget
3.5.1.3
Joint Steering Committee
5.1.1
 
Pre-Clinical Plan Timeline
3.5.1.2
Joint Venture
Recitals
 
Preliminary Pre-Clinical Report
3.5.2.1
JSC
5.1.1
 
Preparing Party
6.2.3
JSC Co-Chairs
5.1.2
 
Product
3.1
JV
Recitals
 
Profit Share Percentage
6.2.1
KOL
4.2.3.1
 
Proposed Study(ies)
4.2.2.5
Licensed Patent Right Infringement
8.4.1
 
Proposing Party
4.2.2.5
 
Prosecuting Party
8.3.3.6
[***]
[***]
 
Publications Policy
7.4
Losses
10.1
 
Reconciliation Report
6.2.3
[***]
[***]
 
Regulatory Lead Party
4.2.3.1
Non-Proposing Party
4.2.2.5
 
 
 



-13-

--------------------------------------------------------------------------------



Definition
Section
 
Definition
Section
Representatives
7.1
 
Subcommittee
5.1.2
Research Licenses
8.1.2
 
Summary Statement
6.2.2
Rules
12.4
 
Term
11.1
Selecta
Preamble
 
Therapeutic Development Plan
4.2.2.1
Selecta Collaboration Product License
8.1.3.1.1
 
Therapeutic Development Plan Budget
4.2.2.1
Selecta Improvements
8.2.1
 
Therapeutic Development Plan Timeline
4.2.2.1
Selecta Indemnified Party
10.1
 
Selecta Inventions
8.2.2
 
Therapeutic POC Candidate
3.1
Selecta Research License
8.1.2
 
Third Party Claims
10.1
Study Data
4.2.3.2
 
Viralgen
1.4
Study Results
3.7.2
 
Withholding Party
6.5
 
 
 
Working Group
5.3


ARTICLE 2.
COLLABORATION OVERVIEW
Subject to the terms and conditions of this Agreement, the Parties will conduct
the POC Studies (as defined below) and undertake the related activities set
forth in Article 3 in furtherance of seeking to determine whether POC is met. If
POC is achieved, or the Parties mutually agree, the Parties will thereafter
collaborate in the development and commercialization of certain AAV-mediated
therapeutics which use ImmTOR and other Selecta Core Technology in combination
with the AskBio Core Technology. Such further development and commercialization
will be conducted pursuant to the terms and conditions of this Agreement unless,
following attainment of POC, the Parties elect to conduct their collaboration
through a separate entity and form a Joint Venture or pursuant to another
structure mutually agreed by the Parties.

ARTICLE 3.
FEASIBILITY POC

3.1
Overview.  In order to demonstrate POC, the Parties will conduct certain IND
Enabling Studies and POC Clinical Trials of certain AAV-mediated therapeutics
which use Selecta Core Technology in combination with the AskBio Core Technology
(each such therapeutic, a “Product”), as set forth in the applicable POC Plan
and in further detail below in this Article 3. Such IND Enabling Studies and POC
Clinical Trials may be referred to herein, individually or collectively, as the
“POC Studies”. The POC Studies will be conducted with respect to: (a) a Product
consisting of [***] developed using the AskBio Core Technology and powered by
ImmTOR [***]; and (b) a Product intended for the treatment of Methylmalonic
Acidemia (MMA), based on Selecta’s product candidate SEL-302 in an [***] as
mutually agreed by both



-14-

--------------------------------------------------------------------------------



Parties (the “Therapeutic POC Candidate”). The [***] and Therapeutic POC
Candidate may be referred to herein, individually or collectively, as the “POC
Candidate(s)”.

3.2
Manufacturing.  Selecta shall be responsible for, and shall use Commercially
Reasonable Efforts to conduct, the manufacture and supply of ImmTOR and all
other Selecta Core Technology, necessary or useful for the conduct of the POC
Studies, in accordance with the applicable POC Plan. Similarly, AskBio shall be
responsible for, and shall use Commercially Reasonable Efforts to conduct, the
manufacture and supply of AAV capsids and all other AskBio Core Technology
necessary or useful for the conduct of the POC Studies, in accordance with the
applicable POC Plan. For clarity, such supply by each Party shall include,
without limitation, supplying ImmTOR and AAV capsids to the applicable CRO for
purposes of conducting any studies included in the Pre-Clinical Plan. Each Party
shall conduct its manufacturing and supply activities pursuant to this Section
3.2 in accordance with Applicable Law (including cGMPs for all clinical supply)
and this Agreement.


3.3
POC Costs.  Each Party shall bear its own costs for the [***] activities
conducted pursuant to the Pre-Clinical Plans (other than [***]), including such
costs associated with the IND Enabling Studies, unless otherwise explicitly
agreed in writing. All other Development Costs and Cost of Goods Sold for POC
Candidate activities conducted pursuant to the POC Plans that are set forth in
the applicable POC Budget, including such costs associated with the POC Studies,
(collectively, the “POC Costs”) shall be shared equally by the Parties, unless
otherwise explicitly agreed in writing. The POC Costs shall be reported and
trued up in accordance with Section 3.4.


3.4
Reporting and POC Cost Sharing.  In addition to any reporting requirements set
forth elsewhere in this Agreement or the POC Plans, each Party will report to
the other Party, within thirty (30) days of the end of each calendar month, a
summary of its progress under each POC Plan, as well as an itemization of its
POC Costs incurred during such calendar quarter under each of the Pre-Clinical
Plan and the Clinical Feasibility Plan for each Therapeutic POC Candidate (each,
a “POC Cost Report”). Within thirty (30) days after provision of the last POC
Cost Report for the Pre-Clinical Plan, AskBio shall reconcile all such POC Cost
Reports and issue to Selecta a statement of any amounts owed by a Party to the
other Party to ensure that the Parties have shared the POC Costs from the
Pre-Clinical Plan equally. Within thirty (30) days of the provision of such
statement, the Party owing pre-clinical POC Cost amounts to the other Party
shall pay such amounts. Similarly, within thirty (30) days after provision of
the last POC Cost Report for the Clinical Feasibility Plan, AskBio shall
reconcile all such POC Cost Reports and issue to Selecta a statement of any
amounts owed by a Party to ensure that the Parties have shared the POC Costs
from the Clinical Feasibility Plan equally. Within thirty (30) days of the
provision of such statement, the Party owing clinical POC Cost amounts to the
other Party shall pay such amounts.


3.5
Pre-Clinical Feasibility Activities

3.5.1
Pre-Clinical Plan.



-15-

--------------------------------------------------------------------------------



3.5.1.1
Within sixty (60) days following the Effective Date of this Agreement, the JSC
will develop a plan (the “Pre-Clinical Plan”), based on a preliminary plan
attached hereto as Schedule 3.5.1.1, setting forth all of the pre-clinical
tests, studies and activities to be conducted by each Party (the “IND Enabling
Studies”) to support the filing of an IND for a Clinical Study of the [***] and
an IND for a Phase 1 Clinical Study of the Therapeutic POC Candidate selected by
the Parties (as set forth in more detail in the Clinical Feasibility Plan, the
“POC Clinical Trials”), for approval by the JSC. The purpose of the IND Enabling
Studies is to enable the filing of an IND to conduct certain Clinical Studies
(as described above) to test POC. Such Pre-Clinical Plan may include
pharmacology studies and GLP Tox Studies deemed necessary to support an IND
filing, subject to further guidance from the FDA. All modifications to the
Pre-Clinical Plan, including the Pre-Clinical Plan Timeline and Pre-Clinical
Plan Budget, shall be subject to approval in writing by the JSC.

3.5.1.2
The Pre-Clinical Plan shall set forth a timeline for the conduct of activities
thereunder (the “Pre-Clinical Plan Timeline”). Without limiting the foregoing,
the Pre-Clinical Plan will include good faith estimates for critical development
milestones for each POC Candidate, such as completion of the GLP Tox Study,
manufacturing of pre-clinical materials under cGMP, and preparation of
documentation for submission of an IND (e.g., toxicity, CMC, and initial
stability). Subject to further guidance from the FDA, the IND Enabling Studies
may include pharmacology studies and GLP Tox Studies deemed necessary to support
an IND filing.

3.5.1.3
As part of the Pre-Clinical Plan, the Parties shall agree upon a budget for
performance of the Pre-Clinical Plan, including performance of the IND Enabling
Studies (the “Pre-Clinical Plan Budget”).

3.5.1.4
Each Party shall cooperate with the other Party in the determination of the IND
Enabling Studies and finalization of the Pre-Clinical Plan, including by
participating in related discussions with the Competent Authorities. AskBio
shall lead all discussions with the Competent Authorities regarding the
Pre-Clinical Plan, provided, however, that Selecta shall have the right to
actively participate in any interactions with such Competent Authorities and
shall have ultimate decision-making authority with respect to any communications
with, or submissions to, such Competent Authorities that relate primarily to
Selecta Background Technology. To facilitate the foregoing, AskBio shall provide
prompt prior written notice to Selecta, and in any case no less than fifteen
(15) days prior to such interactions (to the extent practicable), in order to
provide Selecta sufficient time to prepare to participate in such



-16-

--------------------------------------------------------------------------------



interactions or to revise such communications or submissions. AskBio shall have
ultimate decision-making authority with respect to any communications with, or
submissions to, such Competent Authorities regarding the Pre-Clinical Plan that
relate primarily to any matter other than Selecta Background Technology. All
disputes regarding the content of the Pre-Clinical Plan shall be resolved by the
JSC.
3.5.1.5
Each Party shall use Commercially Reasonable Efforts to perform the activities
allocated to it in the Pre-Clinical Plan, in accordance with the Pre-Clinical
Plan Timeline, the Pre-Clinical Plan Budget and this Agreement. Except for the
manufacture and supply of ImmTOR and other necessary Selecta Core Technology,
and subject to the foregoing sentence, AskBio shall conduct and complete all IND
Enabling Studies set forth in the Pre-Clinical Plan. Notwithstanding the
foregoing, AskBio may, at its sole discretion, elect to have selected IND
Enabling Studies performed by its Affiliates and/or subcontract standard tasks
and services to Third Party providers of such services, including, without
limitation, CROs and other subcontractors; provided that AskBio shall be and
remain responsible for ensuring that the performance of all such IND Enabling
Studies by its Affiliates or such Third Parties complies with the terms of this
Agreement and Applicable Law, and in no event shall any such delegation or
subcontract release AskBio from any of its obligations under this Agreement. The
Parties agree that any Third Party CRO contracted to conduct any pharmacology
studies or GLP Tox Studies in accordance with the Pre-Clinical Plan will use
materials provided by Selecta and AskBio, and that such Third Party CRO shall be
selected and engaged by AskBio.

3.5.2
Pre-Clinical Studies Reporting Requirements

3.5.2.1
Within thirty (30) days after completion of any studies set forth in the
Pre-Clinical Plan, and at such earlier time points mutually agreed upon by the
Parties in the Pre-Clinical Plan or otherwise through the JSC, AskBio shall
provide Selecta with a written progress report which shall describe the
activities under the IND Enabling Studies that AskBio has performed to date, all
results generated to date, and evaluate the work performed in relation to the
goals of the Pre-Clinical Plan and the POC Studies (the “Preliminary
Pre-Clinical Report”). Upon Selecta’s request, AskBio shall promptly provide any
data, results or reports generated, prepared or received in the performance of
the Pre-Clinical Plan or POC Studies.

3.5.2.2
Within thirty (30) days after completion of the Pre-Clinical Plan, AskBio shall
provide Selecta with a final written report which shall describe the activities
under the Pre-Clinical Plan that AskBio performed, the results



-17-

--------------------------------------------------------------------------------



of those activities, and an evaluation of the work performed in relation to the
Pre-Clinical Plan goals and the POC Studies (the “Final Pre-Clinical Report”).
Within thirty (30) days of Selecta’s receipt of the Final Pre-Clinical Report,
the Parties shall meet, at such time and place as the Parties may agree, to
review the Final Pre-Clinical Report, including the results of the Pre-Clinical
Plan contained therein. Upon Selecta’s request, AskBio shall promptly provide
any data, results or reports generated, prepared or received in the performance
of the Pre-Clinical Plan or POC Studies.
3.5.2.3
In addition to the written reports specified in Section 3.5.2.1 and
Section 3.5.2.2 above, the Parties shall provide such other information as may
be reasonably requested by the other Party or the JSC relating to the
Pre-Clinical Plan from time to time.

3.5.3
Pre-Clinical Performance Representations, Warranties and Covenants.  Each Party
represents, warrants and covenants that it shall perform its assigned activities
under the Pre-Clinical Plan in good scientific manner and in compliance in all
material respects with all Applicable Laws and good, professional clinical and
laboratory practices and under such regulatory standards (for example GCP, GLP
or cGMP) as shall be specified in the Pre-Clinical Plan, and shall endeavor to
achieve the objectives of the Pre-Clinical Plan efficiently and expeditiously.
Moreover, each Party shall proceed diligently with the IND Enabling Studies by
allocating sufficient time, effort, equipment, and skilled personnel to complete
the IND Enabling Studies successfully and promptly. Notwithstanding the
foregoing, the Parties acknowledge and agree that there can be no assurances
that the objectives of the Pre-Clinical Plan can be achieved, or that they can
be achieved in accordance with the Pre-Clinical Plan Timeline.

3.5.4
[***].  If, based on the results of the POC Studies with respect to the [***],
the JSC determines that [***] has not been obtained, or if the Parties otherwise
determine that additional data would be beneficial in obtaining [***], the
Parties may include in the POC Plans and associated budgets additional
pre-clinical and clinical activities determined by the Parties to be reasonably
necessary to achieve [***]. The Parties shall share the Development Costs
associated therewith equally and will use Commercially Reasonable Efforts to
complete such activities in accordance with the applicable timelines set forth
in the POC Plans. Upon completion of such activities the JSC will promptly
determine whether [***] has been achieved and provide the Parties with notice of
such determination.


3.6
Clinical POC Activities

3.6.1
Clinical Feasibility Plan

3.6.1.1
Within sixty (60) days of completion of the Pre-Clinical Plan, the JSC shall
develop a written plan (the “Clinical Feasibility Plan” and, together



-18-

--------------------------------------------------------------------------------



with the Pre-Clinical Plan, the “POC Plans”) that sets forth (a) activities that
are necessary or desirable to enable the Parties to commence and complete the
POC Clinical Trials for the attainment of POC (the “Clinical Feasibility
Activities”), (b) the Party responsible for performing each Clinical Feasibility
Activity, and (c) an estimated timeline for completion of critical Clinical
Feasibility Activities (the “Clinical Feasibility Plan Timeline”). The Clinical
Feasibility Plan shall be subject to the approval of the JSC. In the event of
any dispute between the Parties with respect to the contents of the Clinical
Feasibility Plan, such dispute will be submitted to the JSC and resolved by the
JSC in accordance with Section 5.1. The Clinical Feasibility Plan, including the
Clinical Feasibility Plan Timeline and Clinical Feasibility Budget, may be
amended from time to time by the JSC in accordance with Section 5.1.
3.6.1.2
As part of the Clinical Feasibility Plan, the Parties shall agree upon a budget
for performance of the Clinical Feasibility Plan, including performance of the
Clinical Feasibility Activities (the “Clinical Feasibility Budget” and, together
with the Pre-Clinical Plan Budget, the “POC Budget”).

3.6.1.3
The Clinical Feasibility Plan shall allocate to AskBio the responsibility to
obtain the IND for, and conduct, each POC Clinical Trial contemplated in the
Clinical Feasibility Plan. Accordingly, AskBio, as IND holder, shall be the
sponsor of the applicable POC Clinical Trial conducted in connection with the
Clinical Feasibility Plan, provided, however, that Selecta shall have the right
to actively participate in any interactions with any Competent Authorities and
shall have ultimate decision-making authority with respect to any communications
with, or submissions to, such Competent Authorities that relate primarily to
Selecta Background Technology. To facilitate the foregoing, AskBio shall provide
prompt prior written notice to Selecta, and in any case no less than fifteen
(15) days prior to such interactions (to the extent practicable), in order to
provide Selecta sufficient time to prepare to participate in such interactions
or to revise such communications or submissions. AskBio shall have ultimate
decision-making authority with respect to any communications with, or
submissions to, such Competent Authorities regarding the Clinical Feasibility
Plan that relate primarily to any matter other than Selecta Background
Technology. AskBio may engage the services of one or more reputable Third Party
CROs and transfer regulatory obligations to such CROs as is reasonable and
customary in furtherance of the conduct of the applicable Clinical Study(ies).

3.6.1.4
Each of AskBio and Selecta shall use Commercially Reasonable Efforts to conduct
and complete all tests, studies and other activities for which



-19-

--------------------------------------------------------------------------------



it is assigned responsibility in the Clinical Feasibility Plan; provided that
each Party may, at its sole discretion, elect to have certain Clinical
Feasibility Activities allocated to it under the Clinical Feasibility Plan be
performed by its Affiliates and further may subcontract standard tasks and
services to Third Party providers of such services; and provided further that
each Party shall be responsible for ensuring that the performance of all
Clinical Feasibility Activities by its Affiliates or Third Parties complies with
the terms of this Agreement and Applicable Law, and in no event shall any such
delegation or subcontract release the delegating Party from any of its
obligations under this Agreement.
3.6.1.5
Each of AskBio and Selecta represents, warrants and covenants that it shall
perform the Clinical Feasibility Activities for which it is assigned
responsibility in the Clinical Feasibility Plan in good scientific manner and in
compliance in all material respects with all requirements of Applicable Laws and
good, professional clinical and laboratory practices and under such regulatory
standards (for example GCP, GLP or cGMP) as shall be specified in the Clinical
Feasibility Plan, and shall endeavor to achieve the objectives of the Clinical
Feasibility Plan efficiently and expeditiously. Moreover, each of AskBio and
Selecta shall proceed diligently with the Clinical Feasibility Plan by promptly
allocating sufficient time, effort, equipment, and skilled personnel to complete
the Clinical Feasibility Activities for which it is assigned responsibility.

3.6.2
Reporting Requirements

3.6.2.1
Within thirty (30) days after completion of any studies set forth in the
Clinical Feasibility Plan, and at such earlier time points mutually agreed upon
by the Parties in the Clinical Feasibility Plan or otherwise through the JSC,
AskBio shall provide Selecta with a written progress report which shall describe
the activities under the Clinical Feasibility Plan that AskBio has performed to
date and evaluate the work performed in relation to the goals of the Clinical
Feasibility Plan. AskBio shall provide Selecta with an initial report of the
results of such POC Clinical Trial, including top-line data (“Initial POC Trial
Report”), within fifteen (15) days after completion of each POC Clinical Trial,
and a final report of the results of such POC Clinical Trial within thirty (30)
days of completion of each POC Clinical Trial (“Final POC Trial Report” and,
together with the Initial POC Trial Report, the “POC Trial Reports”). Within
sixty (60) days after completion of the Clinical Feasibility Plan and receipt of
all POC Trial Reports, AskBio shall provide to Selecta a written report, which
shall describe the Clinical Feasibility Activities performed, evaluate the work
performed in relation to the goals of the Clinical Feasibility Plan, and provide
such other information as may be reasonably



-20-

--------------------------------------------------------------------------------



requested by Selecta with respect to the Clinical Feasibility Activities (the
“Final Clinical Feasibility Report”). Within thirty (30) days of Selecta’s
receipt of the Final Clinical Feasibility Report, the Parties shall meet, at
such time and place as the Parties may agree, to review the Final Clinical
Feasibility Report, including the results of the Clinical Feasibility Plan
contained therein.
3.6.2.2
In addition to the written reports specified in Section 3.6.2.1 above, the
Parties shall provide such other information as may be reasonably requested by
the other Party or the JSC relating to the Clinical Feasibility Plan from time
to time.


3.7
Feasibility Study Results

3.7.1
Regulatory Records.  Each Party shall maintain records of all IND Enabling
Studies and Clinical Feasibility Activities conducted by it in sufficient detail
and in good scientific manner in form and substance (including data being
provided in a readily usable and appropriate format) appropriate for all patent
and regulatory purposes (including, without limitation, Marketing Approval,
pricing, and reimbursement purposes), which shall be substantially complete and
materially accurate and shall reflect all work done and results achieved in the
performance of the IND Enabling Studies and Clinical Feasibility Activities by
or on behalf of such Party, and which shall be retained by such Party during the
term of this Agreement and for at least five (5) years thereafter, or for such
longer period as may be required by Applicable Law. The other Party shall have
the right, during normal business hours and upon reasonable notice, to inspect
and copy any such records maintained by the other Party for legitimate business
purposes.

3.7.2
Study Results.  All data, reports, and other information (excluding patentable
Inventions, which are subject to Article 8 below) generated by the Parties
during performance of the IND Enabling Studies or the POC Clinical Trials (the
“Study Results”) shall be jointly owned by the Parties. Each Party hereby grants
to the other Party the right to reference and use for all lawful purposes all
Study Results effective after delivery of the Final Clinical Feasibility Report;
provided that, prior to delivery of the Final Clinical Feasibility Report,
neither Party may use the Study Results to, directly or indirectly, develop,
manufacture or commercialize (or aid in such activities) any product with or for
a Third Party outside of this Agreement. For clarity, prior to delivery of the
Final Clinical Feasibility Report, neither Party shall use the Study Results,
except for research, Development, Manufacture or Commercialization of POC
Candidates or in connection with deciding whether to proceed with the
Collaboration prior to achievement of POC. Notwithstanding anything to the
contrary in this Section 3.7.2, (a) AskBio may use any Study Results (i)
comprising safety data solely with respect to AskBio Core Technology as is
reasonably necessary to satisfy its regulatory obligations with respect thereto,
and (ii) after delivery of the Final Clinical Feasibility Report to secure
equity or debt



-21-

--------------------------------------------------------------------------------



financing for its activities under this Agreement, including sharing such Study
Results with Third Parties in order to secure such financing, in each case, as
long as such Third Parties are under written obligations of confidentiality,
non-disclosure and non-use consistent with this Agreement and (b) Selecta may
use any Study Results (i) comprising safety data solely with respect to Selecta
Core Technology as is reasonably necessary to satisfy its regulatory obligations
with respect thereto, and (ii) after delivery of the Final Clinical Feasibility
Report to secure equity or debt financing for its activities under this
Agreement, including sharing such Study Results with Third Parties in order to
secure such financing, in each case, as long as such Third Parties are under
written obligations of confidentiality, non-disclosure and non-use consistent
with this Agreement. Neither Party shall publish the Study Results without the
express written consent of the other Party (which consent shall not be
unreasonably withheld, conditioned, or delayed). Each Party shall promptly
provide the other Party with accurate copies of all Study Results. Neither Party
shall withhold any Study Results from the other Party.
3.7.3
Analysis of Feasibility Study.  Upon completion of the Clinical Feasibility
Plan, the Parties through the JSC shall review the Study Results to determine if
POC was successfully attained. The JSC shall use Commercially Reasonable Efforts
to make such assessment within sixty (60) days following Selecta’s receipt of
the Final Clinical Feasibility Report, or such longer period as may be agreed by
the Parties in writing (“POC Determination Deadline”).


3.8
Election to Co-Develop Products.  Based on the results of the POC Studies with
respect to the [***], the Parties may mutually agree in writing to proceed with
the Collaboration. In the event that the JSC determines that POC is attained
[***], it shall send written notice (the “POC Notice”) to each of the Parties
stating such determination and the basis therefor prior to the expiration of the
POC Determination Deadline. If the JSC determines that POC is not achieved, then
this Agreement shall terminate on the POC Determination Deadline, unless the
Parties mutually agree in writing to proceed with the Collaboration. Upon
receipt of the POC Notice or upon a mutual agreement in writing to proceed with
the Collaboration (the date of receipt of such POC Notice or the execution of
such mutual agreement in writing to proceed with the Collaboration, the
“Collaboration Start Date”), the Parties will collaborate in the Development and
Commercialization of the Collaboration Products in accordance with Article 4
below.


ARTICLE 4.
COLLABORATION

4.1
Scope.  Following the Collaboration Start Date, the Parties shall pursue the
Development and Commercialization of Products intended for use to treat [***],
targeting a specific gene, listed in Schedule 4.1 (each, a “[***]”), and
following determination by the JSC that [***] has been attained, the Parties
shall pursue the Development and Commercialization of Products intended for use
to treat [***], targeting a specific gene, listed in Schedule 4.1 (each, a
“[***],” and together with the [***], the “Collaboration Indications”). For



-22-

--------------------------------------------------------------------------------



clarification, (a) each Collaboration Indication listed in Schedule 4.1 includes
the specific gene listed in Schedule 4.1 alongside such Collaboration
Indication, and in the case of each [***], includes the specific Approach listed
in Schedule 4.1 alongside such [***] and (b) Schedule 4.1 is intended to only be
a preliminary list of Collaboration Indications, and the Parties shall, within
sixty (60) days of the Effective Date, meet and finalize the list of
Collaboration Indications (including associated genes and Approaches, as
applicable), which updated list shall replace Schedule 4.1 hereto. For clarity,
within such sixty (60) day period, the Parties shall determine the order in
which the Parties should commence activities under any Therapeutic Development
Plan with respect to the [***] and [***] that are Collaboration Indications. If
the JDC cannot reach such determination within such sixty (60) day period, then
the order in which the Collaboration Indications will be developed shall be
determined as follows: [***]. Products targeting the gene specified in Schedule
4.1 and intended for use to treat such Collaboration Indication, and with
respect to each [***] utilizing the associated Approach specified in Schedule
4.1, shall be “Collaboration Products” and the Parties’ Development,
Manufacturing and Commercialization activities under this Agreement with respect
to such Collaboration Indication and Collaboration Products may be referred to
as the “Collaboration.” Notwithstanding anything herein to the contrary, if POC
is achieved for MMA, such indication may also be a Collaboration Indication for
purposes of this Agreement if included in Schedule 4.1, but shall not count
toward the total number of Collaboration Indications permitted in the first
sentence of this Section 4.1.

4.2
Collaboration Indications

4.2.1
Scope.  The Parties shall be jointly responsible for the research and
Development of each Collaboration Product Developed hereunder in accordance with
the applicable Therapeutic Development Plan unless and until, where applicable,
a Party exercises an Opt-Out Option as described below with respect to the
Collaboration Indication for which such Collaboration Product is being
Developed. The Parties shall be jointly responsible for all Shared Costs
associated with the Development, Manufacture, and Commercialization of
Collaboration Products, subject to the cost sharing provisions for a
Collaboration Product which is subject to the exercise of an Opt-Out Option. In
the event that a Party exercises an Opt-Out Option for a Collaboration
Indication, and the Parties agree that the Party exercising such Opt-Out Option
should continue to conduct activities for the research, Development or
Manufacture of a Collaboration Product for such Collaboration Indication, then
the Party requesting such activities shall (a) directly pay when due any Third
Parties for all out-of-pocket costs and expenses incurred by the Party
exercising the Opt-Out Option, and (b) reimburse the Party exercising the
Opt-Out Option for all FTE Costs and other internal costs and expenses, in
connection with such agreed activities within thirty (30) days of receiving an
invoice detailing such costs and expenses.

4.2.2
Development.

4.2.2.1
Development Plan.  The JDC shall develop a plan for the Development of
Collaboration Products for each of the Collaboration Indications (each,



-23-

--------------------------------------------------------------------------------



a “Therapeutic Development Plan”), which shall be subject to the approval of the
JSC and may be supplemented and amended from time to time by the JSC. Each
Therapeutic Development Plan shall include a work plan and budget (“Therapeutic
Development Plan Budget”) for the activities to be conducted by each Party for
the Collaboration Indications. Each
Therapeutic Development Plan shall allocate activities and responsibilities
between the Parties, and shall include a timeline for the completion of all
activities included therein (“Therapeutic Development Plan Timeline”). Each
Party shall use Commercially Reasonable Efforts to complete the activities
assigned to it in each Therapeutic Development Plan in accordance with the
applicable Therapeutic Development Plan Timeline. Each Party shall ensure that
its performance under each Therapeutic Development Plan is at all times in
compliance with all Applicable Laws and in accordance with professional and
ethical standards customary in the biopharmaceutical industry.
4.2.2.2
Updates.  Each Therapeutic Development Plan (together with the corresponding
budget) shall be updated by the JDC annually (on an annual cycle ending on
September 30th) for the upcoming calendar year, such update subject to review
and approval by the JSC. Either Party can propose amendments to a Therapeutic
Development Plan, each of which shall be subject to review by the JDC and
approval by the JSC.

4.2.2.3
Development Funding.  The Parties shall fund the conduct of the activities under
each Therapeutic Development Plan in accordance with the Therapeutic Development
Plan Budget set forth therein, with the Shared Costs of performing such
activities being borne by the Parties equally pursuant to the cost and profit
sharing provisions of Section 6.2, other than with respect to Collaboration
Indications for which one Party has exercised the Opt-Out Option. Each Party
shall be solely responsible for costs it incurs in connection with the
Development of a Collaboration Product that are outside of the applicable
Therapeutic Development Plan Budget, subject to Section 4.2.2.4 below.

4.2.2.4
Overages.  For a Product, neither Party shall be required to commit resources or
funds towards activities that are not included in a POC Budget and POC Plan, or
a Therapeutic Development Plan Budget and Therapeutic Development Plan, provided
that:

4.2.2.4.1
In the event that a Party anticipates that the actual amount of aggregate annual
Development Costs for the Development activities included in the current
applicable POC Plan or



-24-

--------------------------------------------------------------------------------



Therapeutic Development Plan will exceed the amounts set forth in the
then-current POC Budget or Therapeutic Development Plan Budget for such year by
up to [***], such Party shall bring such information to the JDC, which will
engage in a good faith discussion of the reason(s) for such anticipated increase
but approval of the JDC shall not be required and such increased amount shall be
shared equally by the Parties.
4.2.2.4.2
In the event that a Party anticipates that the actual amount of aggregate annual
Development Costs for the Development activities included in the current
applicable POC Plan or Therapeutic Development Plan will exceed the amounts set
forth in the then-current POC Budget or Therapeutic Development Plan Budget for
such year by more than [***], such Party shall bring such information to the JDC
for approval, and if approved such increased amount shall be shared equally by
the Parties. If not approved, such matter shall be escalated to the JSC, and
such amounts over [***] of the Therapeutic Development Plan Budget shall be
borne by the Party incurring such costs unless otherwise determined by the JSC;
provided, however, that to the extent such additional amounts are borne at the
direction of any Competent Authority, then such amounts shall be shared equally,
whether or not approved by the JSC. For clarity, if a Party incurs any such
overage amount that is not approved by the JSC, the Party incurring such overage
amounts may elect to proceed with the activities that would result in such
overage and the determination as to whether that overage amount shall be equally
shared by the Parties as Development Costs shall be deemed a Deadlocked Matter
and subject to the dispute resolution provisions described in Section 5.1.4.

4.2.2.5
Additional Studies.  If a Party (including its Affiliates or sublicensees)
wishes to conduct one or more additional Clinical Studies or other Development
activities for a Collaboration Product beyond the Clinical Studies included in
the then-current Therapeutic Development Plan, such Party (the “Proposing
Party”) shall notify the other Party (the “Non-Proposing Party”) of such
proposed studies (the “Proposed Study(ies)”) and provide the Non-Proposing Party
with any data or publications supporting any such proposal. In such event, the
Non-Proposing Party shall consider such proposal and evaluate the supporting
data and information in good faith. If the Parties both wish to collaborate in
the conduct of such Proposed Study(ies), the Proposing Party shall



-25-

--------------------------------------------------------------------------------



prepare an amendment to a Therapeutic Development Plan and Therapeutic
Development Plan Budget for the Collaboration Indication for which such
Collaboration Product is intended to be used, to include the Proposed Study(ies)
for review by the JDC, and subsequent approval by the JSC.
4.2.2.6
Reporting; Development Records.  Each Party shall provide to the other quarterly
written reports regarding the progress and results of their activities under a
Therapeutic Development Plan through the JDC. Each Party shall (and shall cause
its Affiliates, sublicensees, subcontractors and consultants to) maintain
complete and accurate records (in the form of technical

notebooks and/or electronic files where appropriate) of all work conducted by it
or on its behalf (including by its Affiliates, sublicensees, subcontractors and
consultants) under a Therapeutic Development Plan. Such records, including any
electronic files where such data may also be contained, shall fully and properly
reflect all work done and results achieved in sufficient detail and in a good
scientific manner appropriate for patent and regulatory purposes. Each Party
shall have the right to review and receive a copy of such records (including a
copy of the databases) maintained by the other Party (including its Affiliates,
sublicensees, subcontractors and consultants) at reasonable times, but no more
than twice in any one calendar year, and to obtain access to source documents to
the extent needed for patent or regulatory purposes or for other legal
proceedings. For each Clinical Study pursuant to a Therapeutic Development Plan,
the Parties shall use the applicable regulatory database format in order to
fulfill both FDA and EMA, or other Competent Authority, requirements under
Applicable Law.
4.2.3
Regulatory Matters

4.2.3.1
Responsibilities.  Subject to the specific activities allocated to each Party
under a Therapeutic Development Plan, the JSC shall allocate primary
responsibility for obtaining Regulatory Approvals for each Collaboration Product
to a Party (the “Regulatory Lead Party”), on a Collaboration
Product-by-Collaboration Product basis. Unless otherwise agreed by the JSC,
[***]. The Regulatory Lead Party for each Collaboration Product shall be the
sponsor of the Clinical Studies conducted under the Therapeutic Development Plan
for such Collaboration Product, unless the Parties agree otherwise. For each
Collaboration Product Clinical Study, the Regulatory Lead Party shall have and
maintain operational control and responsibility for such Clinical Study,
provided, however, that the non-sponsoring Party shall have equal input and
participation in strategic level decisions (including via participation and
membership in



-26-

--------------------------------------------------------------------------------



all major global program teams and sub-teams) relating to such Clinical Study,
including the right to actively participate in any interactions with Competent
Authorities and key opinion leader (“KOL”) interactions. To facilitate the
foregoing, the Regulatory Lead Party shall provide prompt prior written notice,
and in any case no less than [***] days prior to such interactions, of all such
interactions with Competent Authorities and all KOL interactions, investigator
meetings and advisory board meetings regarding Clinical Studies of the
applicable Collaboration Product, in order to provide the non-sponsoring Party
sufficient time to prepare to participate in such interactions or meetings, or
to revise any communications or submissions. Notwithstanding the foregoing,
Selecta shall have ultimate decision-making authority with respect to any
communications with, or submissions to, any Competent
Authorities that primarily relate to Selecta Background Technology and AskBio
shall have ultimate decision-making authority with respect to any communications
with, or submissions to, any Competent Authorities that primarily relate to
AskBio Background Technology.
4.2.3.2
Ownership.  The applicable Regulatory Lead Party shall own all INDs, BLAs, or
other Regulatory Approvals and related regulatory documentation submitted to any
Competent Authority in the Territory with respect to the applicable
Collaboration Product. No Regulatory Lead Party shall transfer any right, title,
interest, or option in or to any such Regulatory Approvals or documentation
without the prior written consent of the other Party (except in accordance with
Section 13.1). No Regulatory Lead Party shall authorize or permit or grant
access to any compassionate use for a Collaboration Product without the written
approval of the other Party hereto. All information, data, and reports generated
in connection with each Clinical Study of a Collaboration Product pursuant to a
Therapeutic Development Plan (“Study Data”) shall be jointly owned by the
Parties; provided that any patentable Inventions arising therefrom shall be
subject to Article 8. Each Party hereby grants to the other Party the right to
reference and use all Study Data for all lawful purposes; provided that, such
purpose is not inconsistent with this Agreement, and provided further that,
prior to delivery of the Final Clinical Feasibility Report, neither Party may
use the Study Data to, directly or indirectly, develop, manufacture or
commercialize (or aid in such activities) any product with or for a Third Party
outside of this Agreement without the prior written consent of the other Party.
Notwithstanding anything to the contrary in this Section 4.2.3.2 (a) AskBio may
use any Study Data comprising safety data solely with respect to AskBio Core
Technology as is reasonably necessary to satisfy its regulatory obligations with
respect thereto and (b) Selecta may



-27-

--------------------------------------------------------------------------------



use any Study Results comprising safety data solely with respect to Selecta Core
Technology as is reasonably necessary to satisfy its regulatory obligations with
respect thereto. Neither Party shall publish the Study Data without the express
written consent of the other Party (which consent shall not be unreasonably
withheld, conditioned, or delayed). Each Party shall promptly provide the other
Party with accurate copies of all Study Data. Neither Party shall withhold any
Study Data from the other Party.
4.2.3.3
Communications.  Within [***] days after receipt of any communication from a
Competent Authority with respect to a Product, the recipient Party will provide
the other Party with a brief written description of the principal issues raised
in such communication and will also simultaneously provide complete copies of
such correspondence. The recipient Party will additionally allow such other
Party a reasonable opportunity to review and comment on any proposed response to
such communications in advance of

the transmission of such response, and will reasonably consider all comments
timely provided in connection therewith.
4.2.3.4
Clinical Hold.  Without limiting the foregoing, with respect to each Product,
within [***] after receipt of any communications from a Competent Authority
related to a Clinical Study hold or potential Clinical Study hold for safety
reasons or for a potential withdrawal from the market for a safety issue or a
report of a serious safety finding by a Competent Authority, the recipient Party
will provide the other Party with a brief written description of the principal
issues raised in such communication and will also simultaneously provide
complete copies of such correspondence. The recipient Party will additionally
allow such other Party a reasonable opportunity to review and comment on any
proposed response to such communications in advance of the transmission of such
response and will reasonably consider all comments timely provided in connection
therewith. AskBio shall not make any public disclosures regarding any Clinical
Study holds or potential Clinical Study holds without the prior written consent
of Selecta.

4.2.3.5
Meetings.  Each Party shall provide the other Party with reasonable advance
notice of all meetings and teleconferences with a Competent Authority pertaining
to a Product, or with as much advance notice as practicable under the
circumstances. The notifying Party shall use reasonable efforts to permit the
other Party to have, at such other Party’s expense, mutually acceptable
representatives attend as participants, such meetings and teleconferences with
Competent Authorities pertaining to such Product, provided that for any meetings
and teleconferences with



-28-

--------------------------------------------------------------------------------



Competent Authorities that address any CMC-related issues for such Product, each
Party shall have representatives attend such meetings and teleconferences and
such representatives shall be primarily responsible for addressing any
CMC-related questions, as well as for defending the CMC section of the BLA of
such Product which pertains to their respective technologies.
4.2.3.6
Submissions.  With respect to a Product, each Party shall allow the other Party
a reasonable opportunity to review and comment on all filings and other
submissions to a Competent Authority related to such Product in advance of such
submission or filing, and such first Party shall reasonably consider in good
faith all comments timely provided by such other Party in connection therewith.
Notwithstanding the foregoing, Selecta shall have ultimate decision-making
authority with respect to any filings and submissions to a Competent Authority
that primarily relate to Selecta Background Technology and AskBio shall have
ultimate decision-making authority with respect to any filings or submissions to
a Competent Authority that primarily relate to AskBio Background Technology.

Notwithstanding the foregoing, each Party shall prepare and defend the CMC
section of each MAA, which pertains to their respective technology for such
Product, provide the other Party with a reasonable opportunity to review and
comment on such CMC section, and reasonably consider in good faith all comments
timely provided by such Party in connection therewith.
4.2.3.7
Agreement/Safety Data Exchange Agreement.  Prior to initiation of the first
Clinical Study for each Product, the Parties shall negotiate in good faith and
enter into an agreement setting forth the worldwide pharmacovigilance procedures
for the Parties with respect to such Product (each, a “Pharmacovigilance
Agreement”). When executed, the Pharmacovigilance Agreement shall remain a
stand-alone document, independent from this Agreement to enable amendment
thereto as required independently of this Agreement. The Parties acknowledge
that the prompt exchange of safety data is important to support the Parties’
regulatory reporting obligations, and therefore, the Pharmacovigilance Agreement
shall contain provisions to ensure that adverse event and other
pharmacovigilance information is exchanged in accordance with, and in a manner
enabling both Parties to fulfill, all local, national, and regional regulatory
reporting obligations under Applicable Laws. For clarity, the Pharmacovigilance
Agreement shall continue to apply to Collaboration Indications for which a Party
has exercised its Opt-Out Option.



-29-

--------------------------------------------------------------------------------



4.2.4
Manufacturing.

4.2.4.1
Selecta shall be responsible for, and shall use Commercially Reasonable Efforts
to conduct, the manufacture and supply of ImmTOR and all other Selecta Core
Technology, necessary or useful (a) for the conduct of Clinical Studies of the
Collaboration Products, in accordance with the applicable Therapeutic
Development Plan, and (b) for use with or for inclusion in Collaboration
Products. AskBio shall be responsible for, and shall use Commercially Reasonable
Efforts to conduct, the manufacture and supply of AAV capsids, AAV vectors, AAV
particles, AAV production cells, and all other AskBio Core Technology necessary
or useful (y) for the conduct of Clinical Studies, in accordance with the
Therapeutic Development Plans, and (z) for use with or for inclusion in
Collaboration Products. Each Party shall conduct its manufacturing and supply
activities pursuant to this Section 4.2.4 in accordance with Applicable Law
(including cGMPs for all clinical supply) and this Agreement. The costs of such
manufacture and supply set forth in the Therapeutic Development Plan shall be
shared equally, as Shared Costs. AskBio shall be responsible, itself or through
Viralgen, for the manufacturing of all Collaboration Products excluding the
manufacture of ImmTOR for use with or for inclusion in such Collaboration

Products, and shall be paid for such manufacture of Collaboration Products based
on mutually agreed upon rates, which rates shall include all of AskBio’s costs
incurred with such manufacture of Collaboration Products without any markup.
4.2.4.2
Except as otherwise agreed by the Parties in writing, AskBio shall not exercise
AskBio Collaboration Product License to make and have made ImmTOR for use with
or for inclusion in Collaboration Products unless and until: (a) Selecta fails,
or AskBio reasonably believes that Selecta will fail, to supply AskBio or its
Affiliates’ requirements of ImmTOR in connection with the Collaboration,
including as ordered pursuant to the supply agreement described in Section
4.2.4.4, (b) the Parties fail to enter into a supply agreement pursuant to
Section 4.2.4.4 prior to the initiation of the first Pivotal Clinical Study of
such Collaboration Product if AskBio is the Lead Commercialization Party. If
Selecta exercises the Opt-Out Option with respect to any Collaboration
Indication or AskBio enters into a Partnership Agreement for a Collaboration
Product, Selecta shall supply ImmTOR to AskBio or its designee for use in such
Collaboration Indication or Collaboration Products at a price not to exceed
Manufacturing Costs plus [***] and if Selecta does not supply ImmTOR for such
purposes at such pricing AskBio may exercise its right to make and have made
ImmTOR for use with or for inclusion in Collaboration



-30-

--------------------------------------------------------------------------------



Products pursuant to the AskBio Collaboration Product License for use in such
Collaboration Indication.
4.2.4.3
Except as otherwise agreed by the Parties in writing, Selecta shall not exercise
the Selecta Collaboration Product License to make and have made AAV vectors,
transgenes or promoters for use with or for inclusion in Collaboration Products
unless and until: (a) AskBio fails, or Selecta reasonably believes that AskBio
will fail, to supply AskBio or its Affiliates’ requirements of AAV vectors,
transgenes or promoters, in connection with the Collaboration, including as
ordered pursuant to the supply agreement described in Section 4.2.4.4, (c) the
Parties fail to enter into a supply agreement pursuant to Section 4.2.4.4 prior
to the initiation of the first Pivotal Clinical Study of such Collaboration
Product if Selecta is the Lead Commercialization Party. If AskBio exercises the
Opt-Out Option with respect to any Collaboration Indication or Selecta enters
into a Partnership Agreement for a Collaboration Product, AskBio shall supply
AAV vectors, transgenes and promoters to Selecta or its designee for use in such
Collaboration Indication or Collaboration Products, and if AskBio does not
supply AAV vectors, transgenes or promoters for such purposes, , Selecta may
exercise its right to make and have made AAV vectors, transgenes or promoters
for use with or for inclusion in Collaboration Products pursuant to the Selecta
Collaboration Product License for use in such Collaboration Indication. In the
event that either AskBio exercises the Opt-Out Option

with respect to any Collaboration Indication or if Selecta is allocated
responsibility for the Manufacture of any Collaboration Product, then Selecta
may engage with Viralgen directly to manufacture any relevant Collaboration
Products and AskBio will use reasonable efforts to facilitate such discussions.
4.2.4.4
Prior to initiation of the first Pivotal Clinical Study of a Collaboration
Product or in connection with a Potential Partnership upon request of the
Commercialization Lead Party for such Collaboration Product, or upon earlier
request by either Party as reasonably necessary to support the Development or
Commercialization of the Collaboration Products in accordance with this
Agreement, the Parties shall negotiate, promptly and in good faith, a supply
agreement or manufacturing technology transfer arrangement, as is reasonably
necessary or useful for such Commercialization Lead Party to support such
Pivotal Clinical Studies and the Commercialization of such Collaboration
Products.

4.2.5
Commercialization.  Prior to initiation of the first Pivotal Clinical Study of a
Collaboration Product, the JCC shall develop a commercialization plan for such
Collaboration Product and submit such plan to the JSC for approval (such
approved



-31-

--------------------------------------------------------------------------------



plan, the “Commercialization Plan”). The Commercialization Plan may be amended
from time to time by the JCC, subject to approval of the JSC. As part of such
initial Commercialization Plan, the Parties shall determine which Party will
have the right to Commercialize such Collaboration Product (the
“Commercialization Lead Party”), and the Parties shall agree upon a budget for
performance of the Commercialization Plan, as well as pricing and reimbursement
strategy for such Collaboration Product (the “Commercialization Plan Budget”).
If the Parties cannot agree on which Party should be the Commercialization Lead
Party with respect to a Collaboration Product, the Party that bears a majority
of the Shared Costs incurred prior to submission of the first MAA for such
Collaboration Product shall be the Commercialization Lead Party. The
Commercialization Lead Party shall use Commercially Reasonable Efforts to
Commercialize each Collaboration Product in accordance with the applicable
Commercialization Plan. The Party that is not the Commercialization Lead Party
with respect to a given Collaboration Product shall have the right, but not the
obligation, to co-promote such Collaboration Product. All Commercialization
activities conducted by the Parties shall be conducted in accordance with
Applicable Law and this Agreement.
4.2.6
Subcontractors.  Each Party will have the right to use its Affiliates or Third
Parties to perform the research, Development, Manufacturing, or
Commercialization activities for the benefit of such Party under this Agreement;
provided that: (a) such Party remains responsible for the work allocated to such
Party hereunder to the same extent it would if it had done such work itself; and
(b) such Party will enter into a binding written agreement with each such
Affiliate and/or Third Party, prior to commencing

such activities, which agreement includes the following terms (i) the
subcontractors undertake in writing all compliance obligations, and agree to
comply with the terms of this Agreement and Applicable Law, (ii) the
subcontractors undertake in writing all obligations of confidentiality and
non-use regarding Confidential Information that are substantially the same as
those undertaken by the Parties pursuant to Article 7 (except for a commercially
reasonable term for confidentiality obligations), and (iii) such Party Controls
all intellectual property rights developed by the subcontractors in the course
of performing any such work and owns all such intellectual property that is
related to, or otherwise necessary for research, Development, Manufacture, or
Commercialization of a Collaboration Product. Without limiting the foregoing,
prior to commencing any such activities, each such subcontractor shall execute
an agreement exclusively licensing or assigning any Inventions and related
intellectual property rights to the Party by whom they are employed or for whom
they are providing services (or its designated Affiliate). Notwithstanding the
foregoing in this Section 4.2.6, where the Third Party is an academic or
academic institution, the Parties shall consider in good faith to agree to waive
clause (iii). Notwithstanding the foregoing, neither Party may license the


-32-

--------------------------------------------------------------------------------



right to Commercialize a Collaboration Product to a Third Party without the
other Party’s consent.
4.2.7
Cost/Profit Sharing.  Each Collaboration Product will be subject to the
cost/profit sharing structure set forth in Section 6.2.

4.2.8
Joint Venture Formation; Partnering; Asset Sale

4.2.8.1
Joint Venture.  The Parties may, in the future, mutually agree to the
establishment of a Joint Venture to Develop, Manufacture and Commercialize one
or more Collaboration Products. In the event that the Parties agree to conduct
such activities in a Joint Venture, the Parties shall cooperate in the formation
of a newly incorporated entity and shall negotiate in good faith the terms of
the Joint Venture, which terms shall be set forth in one or more definitive
agreements (collectively, the “Definitive JV Agreements”). The Parties shall use
commercially reasonable efforts to negotiate and execute such Definitive JV
Agreements within [***] days following agreement to establish a Joint Venture.
Unless and until the Definitive JV Agreements are executed, this Agreement shall
govern the Parties’ Development and Commercialization of the Collaboration
Products.

4.2.8.2
Partnering/Asset Sale.  The Parties may, upon mutual written agreement,
out-license, partner or sell the rights or assets, in whole or in part,
necessary to Develop, Manufacture and Commercialize any Collaboration Product
(each, a “Potential Partnership”). A Party proposing a Potential Partnership
shall provide prompt written notice to the other Party (“Partnering Notice”),
which shall include the Collaboration Product(s)

and scope for rights or assets to be partnered or sold, the potential
partner(s), the proposed financial structure of such Potential Partnership, and
all material terms. Upon receipt of a Partnering Notice, the Parties shall
discuss the Potential Partnership in good faith and reach agreement as to
whether to proceed in the negotiation of such Potential Partnership. If the
Parties mutually agree in writing to negotiate a Potential Partnership, each
Party shall cooperate in good faith to ensure that exclusive rights (including
as to the licensor) under AskBio Core Technology, Selecta Core Technology and
Inventions to Develop, Manufacture and Commercialize the Collaboration
Product(s) being partnered can be transferred to the partner as necessary,
including by authorizing any necessary sublicenses under the Research Licenses
and Collaboration Product Licenses. If the Parties do not mutually agree in
writing to negotiate a Potential Partnership within [***] days after provision
of a Partnering Notice for a Collaboration Product(s), then the


-33-

--------------------------------------------------------------------------------



Commercialization Lead Party (or, if the Commercialization Lead Party has not
yet been determined, the Regulatory Lead Party) for such Collaboration
Product(s) shall have the final decision-making authority as to whether to
proceed in the negotiation of such Potential Partnership; provided that such
Party has borne at least [***] of the Shared Costs incurred prior to submission
of the Partnering Notice for such Collaboration Product, and such Party proposed
the Potential Partnership. In such case, each Party shall also cooperate in good
faith to ensure that exclusive rights (including as to the licensor) under
AskBio Core Technology, Selecta Core Technology and Inventions to Develop,
Manufacture and Commercialize the Collaboration Product(s) being partnered can
be transferred to the partner as necessary, including by authorizing any
necessary sublicenses under the Research Licenses and Collaboration Product
Licenses. The final agreements governing such Potential Partnership shall be
subject to the prior written approval of both Parties. Unless otherwise agreed
by the Parties, immediately upon execution of any such final agreement, the
Research Licenses and the Collaboration Product Licenses granted by the Party
entering to such agreement to the other Party hereunder (and associated
intellectual property rights) shall terminate with respect to any Collaboration
Product covered by such final agreement, to enable such Party to instead grant
the new partner or acquirer exclusive rights to such Collaboration Product.
4.2.8.3
Sharing of Proceeds.  The proceeds from any license, partnership or asset sale
entered into pursuant to Section 4.2.8.2 shall be shared between the Parties
according to the Profit Share Percentage after each Party recovers its
reasonable transactions costs associated therewith.


4.3
Exclusivity.

4.3.1
During the Term for the applicable Collaboration Indication, (a) neither Party,
nor their Affiliates, shall, directly or indirectly, Develop or Commercialize
AAV Products or ImmTOR for use in the Collaboration Indications that are [***]
targeting the same gene listed in Schedule 4.1 alongside such [***], other than
pursuant to this Agreement; and (b) neither Party, nor their Affiliates, shall,
directly or indirectly, Develop or Commercialize AAV Products or ImmTOR for use
in the Collaboration Indications that are [***] targeting the same gene and
using the Approach designated for such [***] in Schedule 4.1, other than
pursuant to this Agreement. Notwithstanding the foregoing, (w) no arrangement or
agreement listed in Schedule 4.3.1(w) (as such schedule may be updated by AskBio
in good faith by written notice to AskBio within five (5) Business Days of the
Effective Date) entered into by AskBio prior to the effective date that grants a
Third Party rights to Develop, Manufacture or Commercialize AAV Products or
utilize the Pro10 cell line, or activities conducted



-34-

--------------------------------------------------------------------------------



pursuant to such arrangement or agreements, shall be deemed to be in violation
of this Section 4.3; (x) no arrangement or agreement listed in Schedule 4.3.1(x)
entered into by Selecta prior to the effective date that grants a Third Party
rights to Develop, Manufacture or Commercialize AAV Products or utilize ImmTOR,
or activities conducted pursuant to such arrangement or agreements, shall be
deemed to be in violation of this Section 4.3; (y) nothing in this Section 4.3
shall restrict AskBio or any of its Affiliates from entering into any
transaction or arrangement with respect to (i) the Pro10 cell line or otherwise
using the Pro10 cell line for any purpose whatsoever, (ii) the manufacturing of
AAV cassettes, or components thereof (excluding AskBio’s proprietary capsids),
including authorizing others to use Pro10 cell line for such purposes; (iii) AAV
Products, which do not incorporate or utilize ImmTOR, for use in the
Collaboration Indications that are [***] if they target a gene or use an
Approach other than the specific gene or Approach listed in Schedule 4.1
alongside such [***], (iv) AAV Products, which do not incorporate or utilize
ImmTOR, for use in the Collaboration Indications that are [***] if they target a
gene other than the specific gene listed in Schedule 4.1 alongside such [***],
(v) AAV Products (which do not incorporate or utilize ImmTOR) or AskBio
Background Technology, in each case for use in any indications that are not
Collaboration Indications, or (vi) any Other Joint Venture; provided that such
transaction or arrangement does not conflict with, or limit, AskBio’s express
obligations under this Section 4.3.1(a) and (b); and (z) nothing in this Section
4.3 shall restrict Selecta or any of its Affiliates from entering into any
transaction or arrangement with respect to (i) the manufacture of ImmTOR,
provided that such manufacture of ImmTOR does not conflict with, or limit,
Selecta’s express obligations under this Section 4.3.1(a) and (b), (ii) AAV
Products or ImmTOR for use in the Collaboration Indications that are [***] if
they target a gene or use an Approach other than the specific gene or Approach
listed in Schedule 4.1 alongside such [***], (iii) AAV Products or ImmTOR for
use in the Collaboration Indications that are [***] if they target a gene other
than the specific gene listed in Schedule 4.1 alongside such [***], and (iv) AAV
Products or ImmTOR, or Selecta Background Technology, in each case for use in
any indications that are not Collaboration Indications.
4.3.2
Acquisition of Competing Product Pursuant to Merger or Acquisition.  Neither
Party will be deemed to be in breach of the restrictions set forth in this
Section 4.3 if such Party or any of its Affiliates acquires an AAV Product
intended for use in a Collaboration Indication, or the right to develop,
manufacture or commercialize such an AAV Product (in each case, the Development
or Commercialization of which would otherwise be a violation of Section 4.3.1),
through an acquisition of or a merger with the whole or substantially the whole
of the business or assets of another person, so long as such Party (or its
Affiliate) notifies the other Party in writing within thirty (30) days after the
closing of such acquisition or merger and:

4.3.2.1
enters into a definitive agreement with a Third Party to divest such acquired
AAV Product within [***] (or such longer period that is required under
Applicable Law) after the closing of such acquisition or merger; or



-35-

--------------------------------------------------------------------------------



4.3.2.2
discontinues the development and commercialization of such acquired AAV Product
no later than [***] (or such longer period that is required under Applicable
Law) after the closing of such acquisition or merger.

4.3.3
Acquisition by a Third Party with a Competing AAV Product.  In the event that a
Party (or all or substantially all of its assets and business related to this
Agreement) is acquired by a Third Party, Section 4.3.1 shall not apply with
respect to any AAV Product that such Third Party of its Affiliates is developing
or commercializing for use in a Collaboration Indication as of the date of such
acquisition, or subsequently develops or commercializes without the use of (a)
the AskBio Background Technology in existence as of the date of such of such
acquisition or any Invention, with respect to an acquirer of AskBio or (b) the
Selecta Background Technology in existence as of the date of such acquisition or
any Invention, with respect to an acquirer of Selecta.


ARTICLE 5.
COMMITEES & GOVERNANCE

5.1
Joint Steering Committee.

5.1.1
JSC Functions.  Within ten (10) days after the Effective Date, the Parties shall
establish a joint steering committee (the “Joint Steering Committee” or “JSC”).
The JSC will assume a general role of oversight of the POC Plans, Therapeutic
Development Plans and the Commercialization Plans, to oversee the other
Committees and guide the implementation of the strategic objectives of the POC
Studies and the Collaboration and will be responsible for:

5.1.1.1
reviewing and approving the POC Plans, Therapeutic Development Plans, and
Commercialization Plans for each Product and Collaboration Product, as
applicable, and any annual or interim updates and proposed amendments thereto;

5.1.1.2
establishing, as appropriate, any Subcommittees and Working Groups;

5.1.1.3
resolving matters presented to it by any Subcommittee or Working Group that are
within the scope of responsibilities delegated to such Subcommittee or Working
Group by the JSC or otherwise pursuant to this Agreement;

5.1.1.4
making such other determinations as are expressly delegated to it under this
Agreement, including whether POC or [***] has been attained;

5.1.1.5
determining whether, based on the results of activities conducted pursuant to
the applicable Therapeutic Development Plan, the Development, Manufacture or
Commercialization of Collaboration Products for a Collaboration Indication is
not scientifically or therapeutically viable;



-36-

--------------------------------------------------------------------------------



5.1.1.6
discussing and approving any licenses to be obtained (a) by Selecta or its
Affiliates under Third Party Patent Rights or Know-How covering the AskBio Core
Technology or (b) by AskBio or its Affiliates under Third Party Patent Rights or
Know-How covering the Selected Core Technology; and

5.1.1.7
fulfilling such other responsibilities as may be allocated to the JSC under this
Agreement or by mutual written agreement of the Parties.

5.1.2
JSC Membership.  The JSC shall be comprised of three (3) employee
representatives of AskBio and three (3) employee representatives of Selecta (or
such other equal number of representatives as the Parties may agree).
Representatives from each Party shall be employees of such Party, and have
appropriate technical credentials, experience and knowledge pertaining to and
ongoing familiarity with the POC Plans, the Therapeutic Development Plans and
Commercialization Plans. One (1) of the members of the JSC appointed by AskBio
and one (1) of the members of the JSC appointed by Selecta shall be designated
the JSC co-chairpersons (the “JSC Co-Chairs”). Each JSC Co-Chairs will
alternatively be responsible for calling meetings of the JSC, circulating agenda
and performing administrative tasks required to assure efficient operation of
the JSC. The JSC may from time to time establish one (1) or more subcommittees
(each, a “Subcommittee”, and together with the JSC, the “Committees”), in
addition to the PCC, JDC and JCC, to perform certain duties and exercise certain
powers of the JSC as expressly delegated by the JSC to such Subcommittee. Either
Party may replace its respective Committee representatives at any time with
prior written notice to the other Party. In the event a Committee member from
either Party is unable to attend or participate in a Committee meeting, the
Party who designated such representative may designate a substitute
representative for the meeting in its sole discretion. The JSC and each
Subcommittee shall be promptly disbanded following the end of the Term.

5.1.3
JSC Meetings.  The JSC shall meet in accordance with a schedule established by
mutual written agreement of the Parties no less frequently than [***]. The JSC
shall meet by means of teleconference, videoconference or other similar virtual
means, unless if otherwise agreed to by the Parties. As appropriate, additional
employees, consultants, or counsel of each Party may from time to time attend
the JSC meetings as nonvoting observers; provided, that any such consultant, if
not already bound by fiduciary obligations, shall agree in writing to comply
with the confidentiality obligations substantially similar to those under this
Agreement; and provided, further, that no Third Party personnel may attend
unless otherwise agreed by both Parties or otherwise reasonably necessary to
facilitate discussion between the Parties. Each Party shall bear its own
expenses related to the attendance of the JSC meetings by its representatives.
Each Party may also call for special meetings to resolve particular matters
requested by such Party upon ten (10) Business Days’ prior written notice to the
other Party. The applicable JSC Co-Chair or his/her designee shall keep



-37-

--------------------------------------------------------------------------------



minutes of each JSC meeting that record in writing all decisions made, action
items assigned or completed and other appropriate matters. The applicable JSC
Co-Chair or his/her designee shall send meeting minutes to all members of the
JSC promptly after a meeting for review. Each member shall have five (5)
business days from receipt in which to comment on and to approve/provide
comments to the minutes (such approval not to be unreasonably withheld,
conditioned or delayed). If a member, within such time period, does not notify
the applicable JSC Co-Chair that s/he does not approve of the minutes, the
minutes shall be deemed to have been approved by such member. Each Party’s JSC
members may designate another staff member of such Party, who will coordinate
the administrative work surrounding JSC, including sending the notice of holding
JSC meetings, creating the draft of minutes, or distributing the minutes.
5.1.4
JSC Decision Making.  The JSC will endeavor to make decisions by consensus, with
each of AskBio’s and Selecta’s representatives having, collectively, one vote.
If, despite using reasonable efforts, the JSC does not reach consensus on any
matter within its decision-making authority (a “Deadlocked Matter”) within a
period of [***] (or such other period as the Parties may agree in writing) after
it has met and attempted to reach such consensus, then either Party may, by
written notice to the other Party, invoke the dispute resolution procedures
pursuant to Section 12.2 Notwithstanding the foregoing, day-to-day operational
level decisions concerning tasks or activities shall be made by the Party to
which responsibility for such task or activity has been allocated under this
Agreement; provided that such decisions are not inconsistent with the POC Plans,
Therapeutic Development Plans or Commercialization Plans, or the express terms
and conditions of this Agreement.


5.2
Subcommittees

5.2.1
Patent Prosecution and Enforcement Committee.  Promptly after establishing the
JSC, the Parties shall establish a Patent Prosecution and Enforcement Committee
(the “Patent Prosecution and Enforcement Committee” or “PPEC”). Unless otherwise



-38-

--------------------------------------------------------------------------------



agreed upon between the Parties, the PPEC shall be comprised of an equal number
of representatives from each of AskBio and Selecta, which unless otherwise
agreed upon between the Parties, shall be comprised of two (2) members of each
Party. The PPEC will meet at least two (2) times per year (and upon generation
or reduction to practice of any Invention). As appropriate, additional employees
or consultants of each Party may from time to time attend the PPEC meetings as
nonvoting observers; provided, that any such consultant, if not already bound by
fiduciary obligations, shall agree in writing to comply with the confidentiality
obligations substantially similar to those under this Agreement; and provided,
further, that no Third Party personnel may attend unless otherwise agreed by
both Parties. The PPEC will be responsible for:
5.2.1.1
reviewing, discussing, and recommending to the JSC the classification of any
Invention as an AskBio Invention, Selecta Invention or Joint Invention;

5.2.1.2
to the extent an Invention is a Joint Invention, reviewing, discussing and
recommending to the JSC what Party is the Prosecuting Party for such Joint
Invention and the patent strategy for such Joint Invention; and

5.2.1.3
coordinate the conduct of enforcement of AskBio Licensed Patent Rights and
Selecta Licensed Patent Rights, and oversee and coordinate the conduct of
enforcement of Joint Patent Rights pursuant to Section 8.4; provided, however,
that in the event of a disagreement as to which Party should control an
enforcement action, AskBio shall have final decision-making authority over the
conduct of enforcement of AskBio Licensed Patent Rights and Selecta shall have
final decision-making authority over the conduct of enforcement of Selecta
Licensed Patent Rights.

5.2.2
Joint Development Committee.  Within [***] after the Collaboration Start Date,
and in any event, prior to commencing activities under a Therapeutic Development
Plan, the Parties shall establish a joint development committee for the
development of the Collaboration Products (the “Joint Development Committee” or
“JDC”). Unless otherwise agreed upon between the Parties, the JDC shall be
comprised of an equal number of representatives from each of AskBio and Selecta,
which unless otherwise agreed upon between the Parties, shall be comprised of
[***] members of each Party. The JDC will meet at least [***] times per year (or
more if agreed upon in good faith if needed). The JDC will be responsible for:

5.2.2.1
receiving and discussing updates for each Therapeutic Development Plan;

5.2.2.2
coordinating the sharing of, reviewing and discussing any material data
generated by either Party in the course of performing any activities under each
Therapeutic Development Plan;



-39-

--------------------------------------------------------------------------------



5.2.2.3
reviewing and discussing ongoing and anticipated Manufacturing activities with
respect to each Therapeutic Development Plan;

5.2.2.4
initiating, implementing and overseeing the conduct of each Therapeutic
Development Plan;

5.2.2.5
conducting annual review of each Therapeutic Development Plan and related
Therapeutic Development Plan Budget for each Therapeutic Development Plan and
prepare any annual or interim updates and proposed amendments thereto to be
submitted to the JSC;

5.2.2.6
establishing a core joint development and regulatory team to ensure work under
each Therapeutic Development Plan is executed efficiently;

5.2.2.7
coordinating the activities of the Parties under each Therapeutic Development
Plan, including facilitating communications between the Parties with respect to
the Development and Manufacture of a Collaboration Product;

5.2.2.8
providing a forum for discussion of the Development, Manufacture, and regulatory
strategies of the Collaboration Product covered under each Therapeutic
Development Plan;

5.2.2.9
preparing and approving a global medical affairs plan that addresses, for
example, study recruitment, enhancement, and disease awareness, as well as
corresponding medical affairs plans in connection with the activities to be
performed under a Therapeutic Development Plan; and

5.2.2.10
making such determinations as are expressly delegated to it under the terms of
this Agreement.

5.2.3
Joint Commercialization Committee.  The Parties shall establish a joint
commercialization committee (the “Joint Commercialization Committee” or “JCC”)
at an appropriate time, reasonably in advance of the first potential Marketing
Approval of a Collaboration Product and reasonably in advance of the time
required for the strategy for Commercialization. Selecta and AskBio shall have
equal membership on the JCC.

5.2.4
Joint Finance Committee.  The Parties may establish a joint finance committee
(the “Joint Finance Committee” or “JFC”) at an appropriate time, to facilitate
disclosure and sharing of Shared Costs to enable the cost/profit sharing
structure described in Section 6.2. Selecta and AskBio shall have equal
membership on the JFC.

5.2.5
Operation of Subcommittees.  Each Subcommittee shall operate in a manner to be
agreed by the JSC; provided, that, except as expressly set forth herein,



-40-

--------------------------------------------------------------------------------



Subcommittees shall have no decision-making authority, but shall instead operate
by consensus and make recommendations to the JSC with respect to matters within
its authority. Any
matter within a Subcommittee’s authority with respect to which it cannot reach
consensus will be escalated to the JSC for resolution.

5.3
Working Groups.  From time to time, a Committee may establish and delegate
duties to sub-committees or teams (each, a “Working Group”) to oversee projects
or activities within their respective authority. Each Working Group and its
activities shall be subject to the oversight, review, and approval of, and shall
report to, the Committee that established such Working Group. In no event shall
the authority of any Working Group exceed that specified for the Committee under
which such Working Group is established.


5.4
Scope of Committee Authority.  For clarity and notwithstanding the creation of
the JSC or any Subcommittee, each Party shall retain the rights, powers and
discretion granted to it hereunder, and none of the JSC or any Subcommittee
shall be delegated or vested with such rights, powers or discretion unless such
delegation or vesting is expressly provided herein, or the Parties expressly so
agree in writing. Neither the JSC nor any Subcommittee shall have the power to
(A) resolve any dispute regarding the existence or amount of any payment owed
under this Agreement, or (B) amend, waive or modify any term of this Agreement,
and no decision of the JSC or any Subcommittee shall be in contravention of any
terms and conditions of this Agreement. It is understood and agreed that issues
to be formally decided by the JSC are limited to those specific issues that are
expressly provided in Section 5.1.1 of this Agreement and the disputes which
relate to the subjects other than those set forth in Section 5.1.1 will be
handled according to Article 12. Once a Committee is disbanded, such Committee
shall have no further obligations under this Agreement and, thereafter, each
Party shall designate a contact person for the exchange of information under
this Agreement or such exchange of information shall be made through the JSC
Co-Chairs. In the event a Committee is disbanded, any decisions that are
designated under this Agreement as being subject to the review or approval of
such Committee shall be made by the Parties directly, subject to the other terms
and conditions of this Agreement.


ARTICLE 6.
FINANCIAL PROVISIONS

6.1
Overview.  With respect to each Collaboration Product, the Parties shall share
all Shared Costs and Net Profits for such Collaboration Product in accordance
with Section 6.2. All Shared Costs and Net Profits for each Collaboration
Product shall be subject to reconciliation, reimbursement and payment pursuant
to Section 6.2.2, Section 6.2.3 and Section 6.2.4. For clarity, all Shared Costs
shall be accounted for only once when calculating the Profit Share, even if the
activity with respect to which such expense is incurred is described in more
than one subcategory of Shared Costs. POC Costs shall be shared by the Parties
in accordance with Section 3.4 and 3.5.



-41-

--------------------------------------------------------------------------------




6.2
Sharing of Profits and Costs for Collaboration Products.

6.2.1
Cost/Profit Share.  The Parties shall share Shared Costs for the Collaboration
Products equally; provided that if one Party is unable to bear its share of
Shared Costs for a

Collaboration Product as incurred on a Calendar Quarter-by-Calendar Quarter
basis, the other Party shall have the right to bear the excess Shared Costs.
Each Party shall receive a percentage of Net Profits for each Collaboration
Product equal to the percentage of Shared Costs borne by such Party with respect
to such Collaboration Product as of the date of submission of the first MAA for
such Collaboration Product to the applicable Competent Authority (such
percentage, the “Profit Share Percentage”). Notwithstanding the foregoing, each
Party’s Profit Share Percentage shall never fall below [***]%, even if such
Party contributes less than [***]% in Shared Costs, as a minimum payment for
such Party’s intellectual property contribution to the Collaboration pursuant to
the Collaboration Product Licenses; provided that if a Party contributes at
least [***]% in Shared Costs, such Party’s Profit Share Percentage shall not
fall below [***]%.
6.2.2
Payment of Shared Costs; Summary Statements.  Except as expressly provided
otherwise in this Agreement and subject to reconciliation, reimbursement and
payment as provided in Section 6.2.3 and Section 6.2.4, the Party initially
incurring Shared Costs will be responsible for and pay for all such Shared Costs
so incurred. Each Party will maintain the books and records referred to in
Section 6.4 and will accrue all Shared Costs and Net Sales in accordance with
the terms and conditions hereof and in accordance with applicable Accounting
Standards. Within fifteen (15) business days after the end of each Calendar
Quarter, each Party will submit to the other Party a written report reflecting
the accrual of Shared Costs and Net Sales during the just-ended Calendar Quarter
on a Collaboration Product-by-Collaboration Product basis, including any overage
amounts pursuant to Section 4.2.2.4 (each a “Summary Statement”). Such Summary
Statements shall specify in reasonable detail (as agreed by the JSC) all
expenses included in such Shared Costs and overage amounts during such Calendar
Quarter and, upon the reasonable request of the other Party, shall be
accompanied by invoices, and/or such other appropriate supporting documentation
as may be required by the JSC. Each Party shall report the Shared Costs and
overage amounts incurred by it in comparison to the Therapeutic Development Plan
and Commercialization Plan, as applicable. The Parties shall seek to resolve any
questions related to such Summary Statements within fifteen (15) days following
receipt by each Party of the other Party’s report hereunder. The JSC shall
facilitate the resolution of any questions concerning such Summary Statements,
as appropriate. Each Party shall have the right at reasonable times and upon
reasonable prior notice to audit the other Party’s records as provided in
Section 6.4 to confirm the accuracy of the other Party’s costs and reports with
respect to Shared Costs that are shared under this Agreement. Upon the request
of either Party



-42-

--------------------------------------------------------------------------------



from time to time, the JSC will discuss any questions or issues arising from the
Summary Statements, including the basis for the accrual of specific Shared
Costs.
6.2.3
Reconciliation Report.  As soon as practicable after the end of the Calendar
Quarter, but in any event within thirty (30) business days after receipt by the
Preparing Party of the other Party’s Summary Statement, the Preparing Party (as
defined below) will

prepare a reconciliation report (accompanied with reasonable supporting
documentation and calculations sufficient to support each Party’s associated
financial reporting obligations, independent auditor requirements and
obligations under the Sarbanes-Oxley Act) that reconciles each Party’s Summary
Statement and the Net Profits to be allocated to each Party for such Calendar
Quarter on a Collaboration Product-by-Collaboration Product basis in accordance
with Section 6.2 (the “Reconciliation Report”). The Regulatory Lead Party for a
particular Collaboration Product shall be the Party to prepare the
Reconciliation Report (the “Preparing Party”) with respect to such Collaboration
Product. Without limiting the foregoing, following the first commercial sale of
a Collaboration Product, the Reconciliation Report shall include:
6.2.3.1
the gross sales of all Collaboration Products on a Collaboration
Product-by-Collaboration Product and country-by-country basis, sold by each
Party and its Affiliates during the Calendar Quarter, including the amount of
each Collaboration Product sold and the gross amount invoiced for each
Collaboration Product;

6.2.3.2
calculation of Net Sales of each Collaboration Product from gross sales,
including itemized information on deductions allowed to be taken pursuant to
Section 1.50, along with a description of the applicable accounting policies,
methodologies and calculations for such deductions; and

6.2.3.3
the calculation of Net Profits, including detailed information on the (a) Cost
of Goods Sold, including itemized information on standard cost of goods sold,
production and purchase price variances, inventory reevaluations and write-offs
and any other applicable components, along with applicable accounting policies,
methodologies and calculations for such components; (b) Development Costs and
Commercialization Costs, including itemized information on applicable components
of such costs, along with applicable accounting policies, methodologies and
calculations for such components; and (c) all other Shared Costs.

6.2.3.4
any other information reasonably requested by a Party or its independent
certified accounting firm related to the calculation of Shared Costs, Net Sales,
Net Profits and each Party’s Profit Share.



-43-

--------------------------------------------------------------------------------



6.2.4
Payments of Shared Costs and Profit Share.  Based on the Reconciliation Report,
the applicable Party (to whom a net amount is owed to achieve the Profit Share)
will invoice the other Party after such Reconciliation Report is complete, and
the receiving Party will pay such undisputed amount of the invoice within thirty
(30) days of receipt of such invoice. For clarity, in Calendar Quarters where
there are no Net Sales of Collaboration Products or Shared Costs exceed Net
Sales, the Parties will share the Shared Costs (or negative Net Profits) in
accordance with this Section 6.2.


6.3
Opt-Out Right

6.3.1
Generally.  On a Collaboration Indication-by-Collaboration Indication basis,
each Party shall have the right, at any time, and for any reason, or for no
reason, to opt-out of the obligation of contributing its share of the Shared
Costs, upon written notice to the other Party (“Opt-Out Option”). No exercise by
a Party of such opt-out right for any Collaboration Indication shall constitute
a breach of this Agreement by such Party, but in the case of any such exercise,
the Parties’ respective shares in Net Profits from all Collaboration Product for
use in such Collaboration Indication shall be adjusted based on the applicable
Profit Share Percentage.

6.3.2
Control.  On a Collaboration Indication-by-Collaboration Indication basis, in
the event of any exercise by either Party (the “Opting Out Party”) of its
opt-out right under Section 6.3.1 with respect to paying its portion of the
Shared Costs with respect to any Collaboration Product for use in such
Collaboration Indication, the other Party’s Collaboration Product License shall
automatically become exclusive (with respect to such other Party) with respect
to Collaboration Products for use in such Collaboration Indication, upon its
receipt of the opt-out notice from the other Party and, notwithstanding anything
hereunder the Opting Out Party shall have no review, comment or approval rights
with respect to such Collaboration Products, other than as reasonably necessary
to comply with Applicable Laws and other than as provided in the
Pharmacovigilance Agreement covering such Collaboration Product, which shall
continue in full force and effect after such exercise of such opt-out right.
Rather, the other Party shall keep the Opting Out Party reasonably informed with
respect to the Development and Commercialization of such Collaboration Product.
The Opting Out Party shall continue to be entitled to its Profit Share for such
Collaboration Product and shall reasonably cooperate to complete the transfer of
the Development, Manufacture and Commercialization responsibilities of such
Collaboration Product to the other Party.


6.4
Audits and Interim Reviews.  Each Party will maintain accurate books and records
regarding POC Costs, Shared Costs and Net Sales, as applicable, sufficient to
enable the calculation of amounts payable hereunder to be verified and will
retain such books and records for each quarterly period for three (3) years
after submission of the corresponding report pursuant to this Agreement. Either
Party will have the right to request that an independent certified public
accountant selected by it (but excluding its own accountant)



-44-

--------------------------------------------------------------------------------



and reasonably acceptable to the other Party (such reasonable acceptance shall
not be unreasonably withheld, conditioned, or delayed) perform an audit, not
more than once in any four (4) consecutive Calendar Quarters during the Term,
but including one post-termination audit and, if any such audit results in a
material restatement of records (i.e., a discrepancy of [***]% or more for any
calendar year), such Party will be permitted an additional examination within
such four (4) quarter period, of the other Party’s books of accounts covering
the preceding three (3) year period for the sole purpose of verifying compliance
with the payment provisions of this Agreement. Such audits will be conducted at
the expense of the requesting Party at reasonable times during regular
business hours and upon at least twenty (20) business days’ prior notice. Audit
results, but not the underlying books and records, will be shared with both
Parties, subject to Article 7. Any inspection or audit pursuant to this Section
6.4 will be at the expense of the Party initiating the audit; provided, however,
that if the Party’s accountants reasonably determine that Net Sale or Net
Profits have been understated or Shared Costs have been overstated by an amount
equal to or greater than [***] for any calendar year, the audited Party will pay
the reasonable fees of such accountants for such audit.

6.5
Withholding Taxes.  If Applicable Law requires that taxes be withheld from
payments made hereunder, or from Net Profits, the Party making such payments or
otherwise responsible for such withholding (the “Withholding Party”) will
promptly notify the other Party, and shall reasonably cooperate with the other
Party to claim any benefits or reduce and/or eliminate any such withholding
taxes. The Withholding Party will (a) deduct such taxes from any payments to
which they relate or in the case of taxes withheld from the other Party’s share
of Net Profits account for such taxes as amounts paid on behalf of the other
Party, (b) timely pay such taxes to the proper authority in accordance with
Applicable Law, and (c) send written evidence of payment to the Party with
respect to which such taxes were withheld or paid within sixty (60) days after
payment. Taxes withheld from payments made hereunder will be treated as amounts
received by the Party with respect to which such taxes were withheld for all
purposes under this Agreement.


ARTICLE 7.
CONFIDENTIALITY

7.1
Confidentiality Protection.  Except as otherwise provided in this Agreement,
during the Term and for [***] years thereafter (or, with respect to Confidential
Information that is a trade secret of the Disclosing Party, until such trade
secret no longer qualifies as a trade secret under Applicable Law), the
Recipient shall maintain in confidence all of the Disclosing Party’s
Confidential Information. Without limiting the generality of the foregoing, the
Recipient shall take all reasonable steps to maintain the confidentiality of the
Disclosing Party’s Confidential Information, which steps shall be no less
protective than those that Recipient takes to protect its own information and
materials of a similar nature, but in no event less than a reasonable degree of
care. The Recipient shall not use or permit the use of any of the Disclosing
Party’s Confidential Information except for the purposes of carrying out its
obligations or exercising its rights under this Agreement. Recipient shall not
disclose



-45-

--------------------------------------------------------------------------------



any of the Disclosing Party’s Confidential Information other than to those of
its directors or managers, officers, Affiliates, employees, licensors,
independent contractors, permitted assignees, agents, and external advisors
(collectively, “Representatives”) directly involved with the carrying out of
this Agreement, on a strictly applied “need to know” basis, in each case only to
the extent such persons have been informed of the confidential nature of the
information and such persons are bound by written confidentiality and non-use
obligations with respect to the Disclosing Party’s Confidential Information
consistent with the confidentiality and non-use provisions of this Agreement.
The Recipient will be responsible to the Disclosing Party for any breach by the
Recipient’s Representatives of such confidentiality and non-use obligations.

7.2
Exceptions.  Notwithstanding the foregoing, the Recipient shall have no
obligations under Section 7.1 with respect to any of the Disclosing Party’s
Confidential Information that the Recipient can demonstrate by contemporaneous
written records was:

7.2.1
known by the Recipient, or in the Recipient’s possession, prior to disclosure
(other than as a result of the prior disclosure under this Agreement) by the
Disclosing Party;

7.2.2
known to the general public at the time of its disclosure to the Recipient, or
thereafter became generally known to the general public, other than as a result
of actions or omissions of the Recipient in violation of this Agreement;

7.2.3
disclosed to the Recipient on an unrestricted basis from a source unrelated to
the Disclosing Party and not known by the Recipient to be under a duty of
confidentiality to the Disclosing Party; or

7.2.4
independently developed by the Recipient without the use of or reference to the
Confidential Information of the Disclosing Party.


7.3
Permitted Disclosures.  The obligations set forth in this Article 7 shall not
apply to the extent that Recipient is required to disclose the Disclosing
Party’s Confidential Information under Applicable Law, judicial order or court
decision by a court of competent jurisdiction, administrative order, arbitration
award, the rules of a securities exchange or to a patent office for the purposes
of filing, prosecuting, or maintaining Patent Rights as permitted in this
Agreement; provided, however, that the Recipient shall, to the extent
practicable, provide prior written notice thereof to the Disclosing Party and
sufficient opportunity for the Disclosing Party to review and comment on such
required disclosure and request confidential treatment thereof or a protective
order therefor. In addition, the Recipient may disclose the Disclosing Party’s
Confidential Information to: (a) the Recipient’s or the Recipient’s Affiliates’
attorneys, independent accountants or financial advisors for the sole purpose of
enabling such attorneys, independent accountants or financial advisors to
provide advice regarding this Agreement to the Recipient or such Affiliates, on
the condition that such attorneys, independent accountants and financial
advisors are bound by confidentiality and non-use obligations consistent with
the confidentiality provisions of this Agreement as they apply to the Recipient;
and (b) the Recipient’s actual or potential investors, acquirers or



-46-

--------------------------------------------------------------------------------



sublicensees, and their advisors, in connection with due diligence or similar
investigation by Third Parties, on the condition that such investors, acquirers
and sublicensees, and their advisors, are bound by confidentiality and non-use
obligations consistent with the confidentiality provisions of this Agreement as
they apply to the Recipient.

7.4
Publications.  Each Party shall submit to the JSC for review and approval all
proposed academic, scientific and medical publications and public presentations
relating to a Collaboration Product or any POC Studies for review in connection
with preservation of related patent rights and trade secrets, to determine
whether Confidential Information should be modified or deleted from the proposed
publication or public presentation, and to ensure compliance with any
publications policy adopted by the JSC (the “Publications Policy”).

Written copies of such proposed publications and presentations shall be
submitted to the JSC no later than [***] days before submission for publication
or presentation, and the JSC shall provide its comments with respect to such
publications and presentations within [***] days of its receipt of such written
copy. The publishing or presenting Party shall remove any Confidential
Information from such publication or presentation as requested by the JSC. The
review period may be extended for an additional [***] days if a representative
of the non-publishing Party on the JSC can demonstrate a reasonable need for
such extension including, but not limited to, the preparation and filing of
patent applications. Without limiting the foregoing, each publication or
presentation regarding a Collaboration Product or POC Study shall be subject to
the prior written approval of both Parties; provided that the first approval of
the contents of a proposed academic, scientific or medical publication or public
presentation relating to a Collaboration Product or any POC Study under this
Agreement shall, in each case, constitute permission to use such contents
subsequently without submission to the other Party for approval.

ARTICLE 8.
INTELLECTUAL PROPERTY

8.1
Licenses

8.1.1
Selecta Research License.  Subject to the terms and conditions set forth in this
Agreement, AskBio hereby grants to Selecta, during the Term, a non-exclusive,
non-transferable (except in accordance with Section 13.1), royalty-free, fully
paid-up, worldwide license under the AskBio Core Technology and AskBio
Inventions for the sole purpose of performing the POC Studies in accordance with
the POC Plans (the “Selecta Research License”). AskBio agrees to promptly
disclose to Selecta all AskBio Inventions that are necessary or useful for
Selecta’s performance or decision making under the POC Plans. Except as
expressly permitted under Section 8.1.5 or Section 13.1, Selecta shall not
sublicense or assign the Selecta Research License, and any attempt to do so
shall be null and void, ab initio.

8.1.2
AskBio Research License.  Subject to the terms and conditions set forth in this
Agreement, Selecta hereby grants to AskBio, during the Term, a non-exclusive,
non-



-47-

--------------------------------------------------------------------------------



transferable (except in accordance with Section 13.1), royalty-free, fully
paid-up, worldwide license under the Selecta Core Technology and Selecta
Inventions for the sole purpose of performing the POC Studies in accordance with
the POC Plans (the “AskBio Research License” and, together with the Selecta
Research License, the “Research Licenses”). Selecta agrees to promptly disclose
to AskBio all Selecta Inventions that are necessary or useful for AskBio’s
performance or decision making under the POC Plans. Except as expressly
permitted under Section 8.1.5 or Section 13.1, AskBio shall not sublicense or
assign the AskBio Research License, and any attempt to do so shall be null and
void, ab initio.
8.1.3
Commercial Licenses.  Effective on the Collaboration Start Date, the Parties
shall grant, and hereby grant, each other the following licenses:

8.1.3.1
Collaboration Indications.

8.1.3.1.1
With respect to each Collaboration Indication, AskBio shall grant, and hereby
grants, to Selecta (a) an exclusive (except as to AskBio and its Affiliates and
as set forth in Section 8.1.4), non-transferable (except in accordance with
Section 13.1), worldwide license under the AskBio Core Technology, AskBio
Inventions, and AskBio’s interest in the Joint Inventions, including the right
to grant and authorize sublicenses (subject to Section 8.1.5), to develop, use,
offer for sale, sell, import, and otherwise exploit (but not make or have made)
Collaboration Products for use in such Collaboration Indication and (b) a
non-exclusive, non-transferable (except in accordance with Section 13.1),
worldwide license under the AskBio Core Technology, AskBio Inventions, and
AskBio’s interest in the Joint Inventions, including the right to grant and
authorize sublicenses (subject to Section 8.1.5), to make and have made
Collaboration Products for use in such Collaboration Indication; provided that
with respect to Joint Inventions that do not relate to the Pro10 cell line, such
license in this clause (b) shall be exclusive ((a) and (b) collectively, the
“Selecta Collaboration Product License”).

8.1.3.1.2
With respect to each Collaboration Indication, Selecta shall grant, and hereby
grants, to AskBio an exclusive (except as to Selecta and its Affiliates and as
set forth in Section 8.1.4), non-transferable (except in accordance with Section
13.1), worldwide license under the Selecta Core Technology, Selecta Inventions,
and Selecta’s interest in the Joint Inventions, including the right to grant and
authorize sublicenses (subject to Section 8.1.5), to develop, make, have



-48-

--------------------------------------------------------------------------------



made, use, offer for sale, sell, import and otherwise exploit Collaboration
Products for use in such Collaboration Indication (the “AskBio Collaboration
Product License” and, together with the Selecta Collaboration Product License,
the “Collaboration Product Licenses”).
8.1.4
Retention of Rights.

8.1.4.1
AskBio retains the right under the AskBio Background Technology, AskBio
Inventions and its interest in the Joint Inventions to make, have made, use,
offer for sale, sell, import and otherwise exploit Collaboration

Products for use in Collaboration Indications solely under this Agreement (and
to grant licenses under the AskBio Background Technology, AskBio Inventions and
its interest in the Joint Inventions to its Affiliates and Third Parties who are
acting with or on behalf of AskBio and/or Selecta in connection with this
Agreement to make, have made, use, offer for sale, sell, import and otherwise
exploit Collaboration Products for use in Collaboration Indications solely under
this Agreement). Selecta retains the right under the Selecta Background
Technology, Selecta Inventions and its interest in the Joint Inventions to make,
have made, use, offer for sale, sell, import and otherwise exploit Collaboration
Products for use in Collaboration Indications solely under this Agreement (and
to grant licenses under the Selecta Background Technology, Selecta Inventions
and its interest in the Joint Inventions to its Affiliates and Third Parties who
are acting with or on behalf of AskBio and/or Selecta in connection with this
Agreement to make, have made, use, offer for sale, sell, import and otherwise
exploit Collaboration Products for use in Collaboration Indications solely under
this Agreement). Except as otherwise expressly granted under the Research
Licenses and the Collaboration Product Licenses and subject to Section 4.3, as
between the Parties, (a) AskBio reserves all rights, title and interest in and
to the AskBio Background Technology, AskBio Inventions and its interest in the
Joint Inventions, and (b) Selecta reserves all rights, title, and interest in
and to the Selecta Background Technology, Selecta Inventions and its interest in
the Joint Inventions.
8.1.4.2
Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement (including Section 8.1.3) shall limit or contravene any rights
granted, directly or indirectly, by AskBio to (a) its Affiliates or Third
Parties with respect to manufacture or supply of AAV vectors or capsids, or
components thereof, including without limitation such rights granted to, or
agreements with, Viralgen, Touchlight AAV Limited and any other affiliate of
AskBio that is principally in the business of manufacturing or (b) Other Joint
Ventures, other than to make, have made,



-49-

--------------------------------------------------------------------------------



use, offer for sale, sell, import and otherwise exploit Collaboration Products
for use in Collaboration Indications.
8.1.4.3
Except as otherwise expressly set forth in this Agreement, this Agreement does
not confer upon any Party any rights, whether by implication, estoppel or
otherwise, in or under the other Party’s intellectual property rights.

8.1.5
Sublicenses.

8.1.5.1
Research Licenses.  The Research Licenses shall include the right to grant and
authorize sublicenses to Affiliates or Third Parties, subject to the prior

written consent of the other Party, not to be unreasonably withheld, conditioned
or delayed, to the extent reasonably necessary to have activities performed
under the POC Plans on the applicable Party’s behalf; provided that for any
sublicense grant (a) the Party requesting the right to grant the sublicense
shall notify the other Party of such request, which notice shall identify the
particular sublicensee and the activities to be performed thereby, (b) if
approved, the Party granting the sublicense shall notify the other Party within
ten (10) days of the execution or grant of such sublicense, and shall provide a
copy of such sublicense with such notice, and (c) the Party granting the
sublicense shall be and remain responsible to the other Party for the compliance
of each sublicensee with the applicable terms and conditions hereunder.
8.1.5.2
Collaboration Product Licenses.  The Collaboration Product Licenses shall
include the right to grant and authorize sublicenses to Affiliates or Third
Parties, subject to the prior written consent of the other Party, not to be
unreasonably withheld, conditioned or delayed; provided that for any sublicense
grant (a) the Party requesting the right to grant the sublicense shall notify
the other Party of such request, which notice shall identify the particular
sublicensee and the activities to be performed thereby, (b) if approved, the
Party granting the sublicense shall notify the other Party within ten (10) days
of the execution or grant of such sublicense, and shall provide a copy of such
sublicense with such notice, and (c) the Party granting the sublicense shall be
and remain responsible to the other Party for the compliance of each sublicensee
with the applicable terms and conditions hereunder.


8.2
Ownership of Inventions.  Ownership of all Inventions, including Patent Rights
and other intellectual property rights with respect to such Inventions, shall be
as set forth in this Article 8. Determination of inventorship of Inventions
shall be made in accordance with U.S. patent laws. Without limiting the
foregoing, as between the Parties, AskBio will continue to own



-50-

--------------------------------------------------------------------------------



all AskBio Background Technology, and Selecta will continue to own all Selecta
Background Technology.
8.2.1
Improvements to AskBio Core Technology and Selecta Core Technology.  As between
the Parties, and notwithstanding anything in this Agreement to the contrary, (a)
AskBio shall retain all rights in any and all Inventions (whether made solely by
or on behalf of either Party or jointly by or on behalf of the Parties) solely
comprising any improvements to AskBio Core Technology, and all intellectual
property rights therein (“AskBio Improvements”), (b) Selecta shall retain all
rights in any and all Inventions (whether made solely by or on behalf of either
Party or jointly by or on behalf of the Parties) solely comprising any
improvements to Selecta Core Technology, and all intellectual property rights
therein (“Selecta Improvements”), and (c) the Parties shall jointly own all
rights in any and all Inventions (whether made solely by or on behalf of

either Party or jointly by or on behalf of the Parties) comprising improvements
to both AskBio Core Technology and Selecta Core Technology, and all intellectual
property rights therein (“Joint Improvements”).
8.2.2
Ownership by Inventorship.  Except as otherwise provided in Section 8.2.1 with
respect to AskBio Improvements, Selecta Improvements and Joint Improvements, (a)
any Invention conceived or reduced to practice solely by one or more employees
of AskBio or its Affiliates or a Third Party acting under authority of AskBio or
its Affiliates (and all intellectual property rights therein, including the
Patent Rights claiming them) shall be solely owned by AskBio (together with
AskBio Improvements, “AskBio Inventions”), (b) any Invention conceived or
reduced to practice solely by one or more employees of Selecta or its Affiliates
or a Third Party acting under authority of Selecta or its Affiliates (and all
intellectual property rights therein, including the Patent Rights claiming them)
shall be solely owned by Selecta (together with Selecta Improvements, “Selecta
Inventions”), and (c) any Invention conceived or reduced to practice by one or
more employees of AskBio or its Affiliate or a Third Party acting under the
authority of AskBio or its Affiliate, on the one hand, and one or more employees
of Selecta or its Affiliate or a Third Party acting under authority of Selecta
or its Affiliate, on the other hand (and all intellectual property rights
therein, including the Patent Rights claiming them), shall be owned jointly by
the Parties (together with Joint Improvements, “Joint Inventions”). Except as
otherwise set forth in Section 8.1, neither Party shall have the right to make,
use, manufacture, grant licenses to, or otherwise exploit the Joint Inventions
for any purposes without the prior written consent of the other Party.

8.2.3
Assignment; Further Assurances.  Each Party shall assign, and hereby assigns, to
the other Party all rights, title and interest it may have in and to any
Invention or improvement that is to be owned by the other Party pursuant to this
Section 8.2, if any, and agrees to sign, execute and acknowledge or cause to be
signed, executed and acknowledged any and all documents and to perform such acts
as may be



-51-

--------------------------------------------------------------------------------



reasonably requested by the other Party for the purposes of perfecting the
foregoing assignments to the extent necessary to give effect to the ownership
allocation set forth in this Section 8.2.

8.3
Patent Prosecution and Maintenance.

8.3.1
Definition.  As used in this Section 8.3, “prosecution” includes (a) all
communication and other interaction with any patent office or patent authority
having jurisdiction over a patent application in connection with pre-grant
proceedings and (b) post-grant proceedings, including interferences,
reexaminations, reissues, oppositions, and the like.

8.3.2
AskBio Patent Rights and Selecta Patent Rights.  AskBio, at AskBio’s expense,
shall have the sole right to control the preparation, filing, prosecution and
maintenance of

AskBio Patent Rights using patent counsel of AskBio’s choice. Selecta, at
Selecta’s expense, shall have the sole right to control the preparation, filing,
prosecution and maintenance of Selecta Patent Rights using patent counsel of
Selecta’s choice.
8.3.2.1
With respect to any AskBio Patent Rights pertaining to a Collaboration Product,
if AskBio elects not to prosecute, or elects to discontinue prosecution,
(whether worldwide or with respect to any particular country), AskBio shall
promptly notify Selecta in writing (which notice shall be at least [***]
calendar days prior to the lapse or abandonment of any such prosecution). In the
event that Selecta elects to assume prosecution of such AskBio Patent Rights
(whether worldwide or with respect to any particular country, as applicable),
Selecta shall notify AskBio in writing within [***] days after Selecta’s receipt
of AskBio’s written notice. In the event that AskBio has not received written
notice from Selecta within such [***] day period, Selecta will be deemed to have
waived the right to assume prosecution of such AskBio Patent Rights. If Selecta
assumes prosecution of such AskBio Patent Rights, Selecta may undertake, but
shall not be required to undertake, at its sole expense and in its sole
discretion, the prosecution of such AskBio Patent Rights; provided, however,
that in the event that Selecta undertakes such prosecution, AskBio, at Selecta’s
expense, shall cooperate with and assist Selecta as set forth in Section 8.3.3.6
(with such AskBio Patent Rights being treated similar to Joint Patent Rights for
purposes of Section 8.3.3.6).

8.3.2.2
With respect to any Selecta Patent Rights pertaining to a Collaboration Product,
if Selecta elects not to prosecute, or elects to discontinue prosecution,
(whether worldwide or with respect to any particular country), Selecta shall
promptly notify AskBio in writing (which notice



-52-

--------------------------------------------------------------------------------



shall be at least [***] calendar days prior to the lapse or abandonment of any
such prosecution). In the event that AskBio elects to assume prosecution of such
Selecta Patent Rights (whether worldwide or with respect to any particular
country, as applicable), AskBio shall notify Selecta in writing within [***]
days after AskBio’s receipt of Selecta’s written notice. In the event that
Selecta has not received written notice from AskBio within such [***] day
period, AskBio will be deemed to have waived the right to assume prosecution of
such Selecta Patent Rights. If AskBio assumes prosecution of such Selecta Patent
Rights, AskBio may undertake, but shall not be required to undertake, at its
sole expense and in its sole discretion, the prosecution of such Selecta Patent
Rights; provided, however, that in the event that AskBio undertakes such
prosecution, Selecta, at AskBio’s expense, shall cooperate with and assist
AskBio as set forth in Section 8.3.3.6 (with such Selecta Patent Rights being
treated similar to Joint Patent Rights for purposes of Section 8.3.3.6).
8.3.3
Joint Patent Rights.

8.3.3.1
With respect to any Joint Invention, each Party shall promptly exchange with the
other Party all relevant information, including without limitation the identity
of any and all inventors. The PPEC shall meet periodically, prior to the filing
of any patent application, to discuss strategies for filing such a patent
application, if any, on such Joint Inventions.

8.3.3.2
Except as otherwise provided in Section 8.3.3.4 and Section 8.3.3.5, the costs
of prosecution for any and all Joint Patent Rights shall be borne equally by the
Parties.

8.3.3.3
Upon the identification of a Joint Invention, the PPEC shall confer to determine
which Party would be best suited to prosecute Joint Patent Rights covering such
Joint Invention. Such determination shall be made by the JSC after
recommendation made by the PPEC, which recommendation shall consider the nature
of the Joint Invention, each Party’s relative contribution towards such Joint
Invention and the experience of each of the Parties with respect to prosecution
of Joint Patent Rights covering inventions other than such Joint Invention but
based on similar technology features.

8.3.3.4
With respect to any Joint Patent Rights that the Parties determine should be
prosecuted by AskBio, if AskBio elects not to prosecute, or elects to
discontinue prosecution, (whether worldwide or with respect to any particular
country), AskBio shall promptly notify Selecta in writing (which notice shall be
at least [***] calendar days prior to the lapse or abandonment of any such
prosecution). In the event that Selecta elects



-53-

--------------------------------------------------------------------------------



to assume prosecution of such Joint Patent Rights (whether worldwide or with
respect to any particular country, as applicable), Selecta shall notify AskBio
in writing within [***] days after Selecta’s receipt of AskBio’s written notice.
In the event that AskBio has not received written notice from Selecta within
such [***] day period, Selecta will be deemed to have waived the right to assume
prosecution of such Joint Patent Rights. If Selecta assumes prosecution of such
Joint Patent Rights, Selecta may undertake, but shall not be required to
undertake, at its sole expense and in its sole discretion, the prosecution of
such Joint Patent Rights and, as of the date of AskBio’s receipt of Selecta’s
written notice of Selecta’s intent to assume prosecution of such Joint Patent
Rights, AskBio shall have no further obligation with respect to such Joint
Patent Rights, and the Joint Invention covered by such Joint Patent Rights;
provided, however, that in the event that Selecta undertakes such prosecution,
AskBio, at Selecta’s expense, shall cooperate with and assist Selecta as set
forth in Section 8.3.3.6.
8.3.3.5
With respect to any Joint Patent Rights that the Parties determine should be
prosecuted by Selecta, if Selecta elects not to prosecute, or elects to
discontinue prosecution, (whether worldwide or with respect to any particular
country), Selecta shall promptly notify AskBio in writing (which notice shall be
at least [***] calendar days prior to the lapse or abandonment of any such
prosecution). In the event that AskBio elects to assume prosecution of such
Joint Patent Rights (whether worldwide or with respect to any particular
country, as applicable), AskBio shall notify Selecta in writing within [***]
days after AskBio’s receipt of Selecta’s written notice. In the event that
Selecta has not received written notice from AskBio within such [***] day
period, AskBio will be deemed to have waived the right to assume prosecution of
such Joint Patent Rights. If AskBio assumes prosecution of such Joint Patent
Rights, AskBio may undertake, but shall not be required to undertake, at its
sole expense and in its sole discretion, the prosecution of such Joint Patent
Rights and, as of the date of Selecta’s receipt of AskBio’s written notice of
AskBio’s intent to assume prosecution of such Joint Patent Rights, Selecta shall
have no further obligation with respect to such Joint Patent Rights, and the
Joint Invention covered by such Joint Patent Rights; provided, however, that in
the event that AskBio undertakes such prosecution, Selecta, at AskBio’s expense,
shall cooperate with and assist AskBio as set forth in Section 8.3.3.6.

8.3.3.6
Each Party, as the non-prosecuting Party, shall cooperate with the Party
prosecuting a Joint Patent Right (“Prosecuting Party”), including without
limitation, (a) making scientists and scientific records reasonably available,
(b) making reasonably available its respective authorized



-54-

--------------------------------------------------------------------------------



attorneys, agents or representatives, and (c) signing or use its best efforts to
have signed and delivered, at no charge to the Prosecuting Party, all documents
necessary in connection with such prosecution. The non-Prosecuting Party will be
provided in a timely manner with copies of all correspondence with the U.S.
Patent & Trademark Office (or the applicable foreign patent office) and with the
opportunity to review and comment upon any papers, responses or other filings
prepared by the Prosecuting Party for submission to the said offices in advance
of their filing, and the Prosecuting Party will reasonably consider any
reasonable comments that are provided by the non-Prosecuting Party in a timely
manner.

8.4
Enforcement

8.4.1
Notice.  Each Party shall promptly notify the other Party in writing upon
learning of any (a) actual or suspected infringement of any and all Joint Patent
Rights by a Third Party, or of any claim of invalidity, unenforceability, or
non-infringement of the Joint Patent Rights (“Joint Patent Right Infringement”)
and (b) actual or suspected infringement of any and all AskBio Licensed Patent
Rights and Selecta Licensed Patent

Rights by a Third Party through the research, development, making, using
selling, offering for sale, import or export of a product intended for use in a
Collaboration Indication (such infringement, “Licensed Patent Right
Infringement”, and such notice, “Enforcement Notice”), and, in each case, (a)
and (b), shall, along with such Enforcement Notice, supply the other Party with
all evidence in its possession pertaining materially thereto.
8.4.2
Defense.  Promptly after delivery of an Enforcement Notice by a Party to the
other Party, but in any event within [***] days of such delivery, the PPEC shall
meet to discuss which Party shall have the first right, but not the obligation,
to initiate a suit or take other appropriate action that it believes is
reasonably required to prevent or abate the Joint Patent Right Infringement or
Licensed Patent Right Infringement, as applicable (the “Enforcing Party”). After
such determination, the Enforcing Party shall have the first right, but not the
obligation, to initiate a suit or take other appropriate action that it believes
is reasonably required to prevent or abate the Joint Patent Right Infringement
or Licensed Patent Right Infringement. The non-Enforcing Party agrees to be
joined as a party plaintiff, if necessary, to prosecute the action or proceeding
and to give reasonable assistance and authority to file and prosecute the action
or proceeding at no charge to the Enforcing Party, in each case with the aim to
preserve the integrity of the Joint Patent Rights, AskBio Licensed Patent Rights
or Selecta Patent Rights, as applicable. In the event that the Enforcing Party
does not initiate a suit or take other appropriate action to prevent or abate
such Joint Patent Right Infringement or Licensed Patent Right Infringement, as
applicable, within [***] days after knowledge of such infringement, then the
non-Enforcing



-55-

--------------------------------------------------------------------------------



Party shall have the right, but not the obligation, to initiate a suit or take
other appropriate action that it believes is reasonably required to prevent or
abate such Joint Patent Right Infringement or Licensed Patent Right
Infringement, as applicable. In such a case, the Enforcing Party agrees to be
joined as a party plaintiff, if necessary, to prosecute the action or proceeding
and to give reasonable assistance and authority to file and prosecute the action
or proceeding at no charge to the non-Enforcing Party, in each case with the aim
to preserve the integrity of the Joint Patent Rights, AskBio Licensed Patent
Rights or Selecta Patent Rights, as applicable. Each Party shall provide the
other Party in a timely manner with copies of all material correspondence and
documents regarding such Joint Patent Right Infringement, and with the
opportunity to review and comment upon any material correspondence or documents
prepared by such Party, and such Party will reasonably consider any reasonable
comments that are provided by the other Party in a timely manner.
8.4.3
Recovery.  Unless otherwise mutually agreed by the Parties, all monies recovered
upon the final judgment or settlement of any action described in this Section
8.4, shall be used first to reimburse the Parties for their respective
out-of-pocket expenses relating to the action, and any remaining balance shall
be shared between the Parties equally; provided that if the Joint Patent Right
Infringement or Licensed Patent Right Infringement is primarily related to a
Collaboration Indication, the remaining balance

shall be shared by the Parties in accordance with the Profit Share Percentage
for such Collaboration Indication.

8.5
Defense Against Third Party Infringement Claims.

8.5.1
Core Technology.  In the event that a Third Party makes any claim or brings any
suit or other proceeding for infringement or misappropriation of any
intellectual property rights of such Third Party in the research, development,
making, using selling, offering for sale, import or export of Collaboration
Product against (a) AskBio, or any of their respective Affiliates or
sublicensees, (i) based on the use of the AskBio Core Technology, AskBio shall
have the sole right, at its expense, to defend and control the defense of such
claim, suit or other proceeding as well as to initiate and control any
counterclaim or other similar action with respect to AskBio Core Technology, or
(ii) based on the use of the Selecta Core Technology, Selecta and AskBio shall
cooperate, at each Party’s own expense, to defend such claim, suit or other
proceeding as well as to initiate any counterclaim or other similar action with
respect to Selecta Core Technology; and (b) Selecta, or any of their respective
Affiliates or sublicensees, (i) based on the use of the Selecta Core Technology,
Selecta shall have the sole right, at its expense, to defend and control the
defense of such claim, suit or other proceeding as well as to initiate and
control any counterclaim or other similar action with respect to Selecta Core
Technology, or (ii) based on the use of the AskBio Core Technology, Selecta and
AskBio shall cooperate, at each Party’s own expense, to defend such claim, suit
or other proceeding as well as to initiate any counterclaim or other similar
action with respect to AskBio Core Technology.



-56-

--------------------------------------------------------------------------------



Any disputes among the Parties as to how the claim, suit or other proceeding is
controlled or handled shall be resolved by the PPEC.
8.5.2
Other Claims.  In the event that a Third Party makes any claim or brings any
suit or other proceeding against a Party, or any of their respective Affiliates
or sublicensees, for infringement or misappropriation of any intellectual
property rights of such Third Party based on the research, development, making,
using selling, offering for sale, import or export of any Collaboration
Products, other than as set forth in Section 8.5.1, the Party first obtaining
knowledge of such a claim shall immediately provide written notice to the other
Party of such claim along with the related facts in reasonable detail. Unless
the Parties otherwise agree, the Party against which such claim is brought shall
have the first right, but not the obligation, at its expense, to defend and
control the defense of such claim, suit or other proceeding. In the event that
the Party against which such claim is brought does not defend such claim, suit
or other proceeding or take other appropriate action within thirty (30) days
after acquiring knowledge of such claim, suit or other proceeding, then the
other Party shall have the right, but not the obligation, to be joined as a
party and to defend and control such claim, suit or other proceeding or take
other appropriate action that it believes is reasonably required. Each Party
shall fully cooperate with the defending Party, at the defending Party’s
reasonable request and expense, in defense of such claim, suit or other
proceeding, including by

being joined as a party, and shall have the right to be represented separately
by counsel of its own choice but at its own expense. The defending Party shall
also control settlement of such claim; provided, however, that no settlement
shall be entered into without the prior written consent of the other Party if
such settlement would adversely affect the rights and benefits of, or impose or
adversely affect any obligations on, the other Party. To the extent appropriate,
the Parties shall enter into a joint defense agreement with respect to the
common interest privilege protecting communications regarding such claim in a
form reasonably acceptable to the Parties.

ARTICLE 9.
REPRESENTATIONS AND WARRANTIES

9.1
Mutual Representations and Warranties.  Each Party hereby represents and
warrants to the other Party that as of the Effective Date:

9.1.1
it is duly organized, validly existing, and in good standing under the laws and
regulations of the jurisdiction in which it is organized;

9.1.2
it (a) has the requisite power and authority and the legal right to enter into
this Agreement and to perform its obligations hereunder, and (b) has taken all
requisite action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;



-57-

--------------------------------------------------------------------------------



9.1.3
that this Agreement has been duly executed and delivered by such Party and
constitutes a legal, valid, and binding obligation of such Party, enforceable
against such Party in accordance with its terms;

9.1.4
it has obtained all necessary consents, approvals, and authorizations of all
Governmental Authorities and other persons or entities required to be obtained
by such Party in connection with the execution and delivery of this Agreement;

9.1.5
the execution, delivery and performance by such Party of this Agreement and its
compliance with the terms and provisions hereof does not and will not conflict
with or result in a breach of any of the terms and provisions of or constitute a
default under (a) a loan agreement, guaranty, financing agreement, agreement
relating to one or more Patent Rights or other agreement or instrument binding
or affecting it or its property; or (b) any order, writ, injunction or decree of
any court or Governmental Authority entered against it or by which any of its
property is bound; and

9.1.6
it has not, and will not, during the Term, grant any right to any Third Party
that would conflict with the rights granted to the other Party or would be
inconsistent with its obligations hereunder.


9.2
Additional Representations and Warranties of AskBio.  As of the Effective Date,
AskBio hereby represents and warrants to Selecta that as of the Effective Date:
(a) to AskBio’s actual

knowledge (which, for clarity, does not include obtaining any legal opinions or
freedom to operate analysis), (i) there is no known infringement or threatened
infringement of the AskBio Core Technology by any Third Party, (ii) AskBio has
not received any written claims alleging that the AskBio Core Technology is
invalid or unenforceable, and (iii) AskBio has not taken any action or failed to
take any action since January 1, 2018 that would reasonably be expected to
result in the abandonment, cancellation, forfeiture, relinquishment,
invalidation or unenforceability of any of the Patent Rights listed on Schedule
1.9, and all filing, examination, issuance, post registration and maintenance
fees, annuities and the like that have come due between January 1, 2018 and the
Effective Date and are required to maintain, preserve or renew any such Patent
Rights have been timely paid; (b) there are no valid and enforceable
intellectual property rights (including Patent Rights) owned or Controlled by a
Third Party that would be infringed or misappropriated by Selecta’s use or
practice of the AskBio Core Technology in accordance with the Selecta Research
License or the Selecta Collaboration Product License; (c) AskBio has not granted
any licenses or covenants not to sue, or similar rights under the AskBio Core
Technology with respect to any AAV Products for use in a Collaboration
Indication that conflict with the rights granted to Selecta hereunder; (d)
neither AskBio nor any of its employees or contractors performing activities
hereunder has been debarred under Article 306 of the FDCA, 21 U.S.C. §335a(a) or
(b), or any equivalent foreign or local law, rule or regulation, and neither
appears on the United States Food and Drug debarment list; (e) neither AskBio
nor any of its employees


-58-

--------------------------------------------------------------------------------



or contractors performing activities hereunder has committed any crime or
conduct that could result in such debarment or exclusion from any governmental
healthcare program; and (f) to AskBio’s actual knowledge (which, for clarity,
does not include obtaining any legal opinions or freedom to operate analysis),
no investigations, claims or proceedings with respect to any such crimes or
conduct are pending or threatened against AskBio or any of its employees or
contractors performing activities hereunder. AskBio agrees and undertakes to
promptly notify Selecta if AskBio or any of its employees or contractors
performing activities hereunder becomes debarred or excluded, or proceedings
have been initiated against either of them with respect to debarment or
exclusion, whether such debarment or exclusion, or initiation of proceedings,
occurs during or after the Term.

9.3
Additional Representations and Warranties of Selecta.  As of the Effective Date,
Selecta hereby represents and warrants to AskBio that as of the Effective Date:
(a) to Selecta’s actual knowledge (which, for clarity, does not include
obtaining any legal opinions or freedom to operate analysis), (i) there is no
known infringement or threatened infringement of the Selecta Core Technology by
any Third Party, (ii) Selecta has not received any written claims alleging that
the Selecta Core Technology is invalid or unenforceable, and (iii) Selecta has
not taken any action or failed to take any action since January 1, 2018 that
would reasonably be expected to result in the abandonment, cancellation,
forfeiture, relinquishment, invalidation or unenforceability of any of the
Patent Rights listed on Schedule 1.62, and all filing, examination, issuance,
post registration and maintenance fees, annuities and the like that have come
due between January 1, 2018 and the Effective Date and are required to maintain,
preserve or renew any such Patent Rights have been timely paid; (b) there are no
valid and enforceable intellectual property rights (including Patent Rights)
owned or Controlled by a

Third Party that would be infringed or misappropriated by AskBio’s use or
practice of the Selecta Core Technology in accordance with the AskBio Research
License or the AskBio Collaboration Product License; (c) Selecta has not granted
any licenses or covenants not to sue, or similar rights under the Selecta Core
Technology with respect to any AAV Products or ImmTOR for use in a Collaboration
Indication that conflict with the rights granted to AskBio hereunder; (d)
neither Selecta nor any of its employees or contractors performing activities
hereunder has been debarred under Article 306 of the FDCA, 21 U.S.C. §335a(a) or
(b), or any equivalent foreign or local law, rule or regulation, and neither
appears on the United States Food and Drug debarment list; (e) neither Selecta
nor any of its employees or contractors performing activities hereunder has
committed any crime or conduct that could result in such debarment or exclusion
from any governmental healthcare program; and (f) to Selecta’s actual knowledge
(which, for clarity, does not include obtaining any legal opinions or freedom to
operate analysis), no investigations, claims or proceedings with respect to any
such crimes or conduct are pending or threatened against Selecta or any of its
employees or contractors performing activities hereunder. Selecta agrees and
undertakes to promptly notify AskBio if Selecta or any of its employees or
contractors performing activities hereunder becomes debarred or excluded, or
proceedings have been initiated


-59-

--------------------------------------------------------------------------------



against either of them with respect to debarment or exclusion, whether such
debarment or exclusion, or initiation of proceedings, occurs during or after the
Term.

9.4
Disclaimer of Warranty.  Each Party acknowledges that any tangible materials
provided by the other Party may be experimental in nature, may have hazardous
properties, and are provided “as-is.” EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY OF (A)
MERCHANTABILITY, (B) FITNESS FOR A PARTICULAR USE OR PURPOSE, (C)
NON-INFRINGEMENT BY THIRD PARTIES, (D) INFRINGEMENT OR MISAPPROPRIATION OF THIRD
PARTIES’ INTELLECTUAL PROPERTY RIGHTS, (E) VALIDITY OR ENFORCEABILITY OF THE
ASKBIO BACKGROUND TECHNOLOGY, ASKBIO PATENT RIGHTS, SELECTA BACKGROUND
TECHNOLOGY, OR SELECTA PATENT RIGHTS; (F) COMMERCIAL UTILITY, (G) THAT ANY
PATENT APPLICATION INCLUDED IN THE ASKBIO BACKGROUND TECHNOLOGY, ASKBIO PATENT
RIGHTS, SELECTA BACKGROUND TECHNOLOGY, OR SELECTA PATENT RIGHTS WILL ULTIMATELY
ISSUE, (H) THAT ANY MATERIALS PROVIDED BY EITHER PARTY WILL NOT POSE A SAFETY OR
HEALTH RISK, OR (I) SUCCESS OF THE FEASIBILITY STUDY OR COLLABORATION, AND EACH
PARTY HEREBY EXPRESSLY DISCLAIMS THE FOREGOING SET FORTH IN SUBSECTIONS (A)-(I).


ARTICLE 10.
INDEMNIFICATION AND LIABILITY

10.1
Indemnification by AskBio.  AskBio shall indemnify, defend (subject to Section
10.3) and hold Selecta and its Affiliates, and their respective officers,
directors, employees, contractors,

agents and assigns (each, a “Selecta Indemnified Party”), harmless from and
against losses, expenses, fees, damages and liability of any nature, including
reasonable legal expenses and attorneys’ fees, (collectively, “Losses”) to which
any Selecta Indemnified Party may become subject as a result of any Third Party
demands, claims, suits, actions, proceedings, causes of action, or judgments
(“Third Party Claims”) against any Selecta Indemnified Party to the extent:
(a) arising or resulting from the negligence or willful misconduct of AskBio or
any of its Affiliates, or their licensees, employees, contractors or agents
under this Agreement, (b) arising or resulting from the material breach by
AskBio of this Agreement, or (c) arising or resulting from the infringement or
misappropriation of any intellectual property rights (including Patent Rights)
owned or Controlled by a Third Party to the extent such infringement or
misappropriation arises or results from Selecta’s use or practice of the AskBio
Core Technology in accordance with this Agreement. AskBio’s obligations to so
indemnify and hold the Selecta Indemnified Parties harmless shall not apply to
the extent that such Third Party Claims result from any Loss (i) for which
Selecta is obligated to indemnify, defend and hold AskBio Indemnified Parties
harmless under Section 10.2 or (ii) arising out of or relating to such Selecta
Indemnified Parties’ fraud, willful misconduct or gross negligence.


-60-

--------------------------------------------------------------------------------




10.2
Indemnification by Selecta.  Selecta shall indemnify, defend (subject to Section
10.3) and hold AskBio and its Affiliates, and their respective officers,
directors, employees, contractors, agents and assigns (each, a “AskBio
Indemnified Party”), harmless from and against Losses to which any AskBio
Indemnified Party may become subject as a result of any Third Party Claims
against any AskBio Indemnified Party to the extent: (a) arising or resulting
from the negligence or willful misconduct of Selecta or any of its Affiliates,
or their licensees, employees, contractors or agents under this Agreement,
(b) arising or resulting from the material breach by Selecta of this Agreement,
or (c) arising or resulting from the infringement or misappropriation of any
intellectual property rights (including Patent Rights) owned or Controlled by a
Third Party to the extent such infringement or misappropriation arises or
results from AskBio’s use or practice of the Selecta Core Technology or use of
Selecta’s product candidate SEL-302 in accordance with this Agreement. Selecta’s
obligations to so indemnify and hold the AskBio Indemnified Parties harmless
shall not apply to the extent that such Third Party Claims result from any Loss
(i) for which AskBio is obligated to indemnify, defend and hold Selecta
Indemnified Parties harmless under Section 10.1 or (ii) arising out of or
relating to such AskBio Indemnified Parties’ fraud, willful misconduct or gross
negligence.


10.3
Indemnification Procedure.

10.3.1
Any Selecta Indemnified Party or AskBio Indemnified Party seeking
indemnification hereunder (“Indemnified Party”) shall notify the Party against
whom indemnification is sought (“Indemnifying Party”) in writing reasonably
promptly after the assertion against the Indemnified Party of any Third Party
Claim in respect of which the Indemnified Party intends to base a claim for
indemnification hereunder, but the failure or delay to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any obligation or
liability that it may have to the Indemnified Party except to the extent

that the Indemnifying Party demonstrates that its ability to defend or resolve
such Third Party Claim is adversely affected thereby.
10.3.2
Subject to the provisions of Section 10.3.3 below, the Indemnifying Party shall
have the right, upon providing notice to the Indemnified Party of its acceptance
of responsibility to indemnify the Indemnified Party and its intent to do so
within thirty (30) days after receipt of the notice from the Indemnified Party
of any Third Party Claim, to assume the defense and handling of such Third Party
Claim, at the Indemnifying Party’s sole expense.

10.3.3
The Indemnifying Party shall select counsel reasonably acceptable to the
Indemnified Party in connection with conducting the defense and handling of such
Third Party Claim, and the Indemnifying Party shall defend or handle the same in
consultation with the Indemnified Party, and shall keep the Indemnified Party
timely apprised of the status of such Third Party Claim. The Indemnifying Party
shall not, without the prior written consent of the Indemnified Party, agree to
a settlement of



-61-

--------------------------------------------------------------------------------



any Third Party Claim which imposes any liability or obligation on the
Indemnified Party other than financial obligations which are fully assumed by
the Indemnifying Party, would involve any admission of wrongdoing on the part of
the Indemnified Party, or does not include a release of all claims against the
Indemnified Party. The Indemnified Party shall cooperate with the Indemnifying
Party (at the Indemnifying Party’s request and subject to reimbursement of
associated out-of-pocket expenses by the Indemnifying Party), shall be entitled
to participate in the defense and handling of such Third Party Claim with its
own counsel and at its own expense and shall not make any admission or other
communication regarding such Third Party Claim or agree to a settlement of any
Third Party Claim without the consent of the Indemnifying Party.

10.4
Collaboration Product Claims.  In the event of any Third Party Claim that
results in Losses being incurred by any AskBio Indemnified Party or any Selecta
Indemnified Party, where such Third Party Claim and associated Losses (a) are
not within the indemnification obligations described in Section 10.1 or Section
10.2 and (b) arise as a result of, or in connection with, the Development,
Manufacture or Commercialization activities conducted by either Party on or
after the Effective Date with respect to any Collaboration Product, each Party
shall be responsible for its Profit Share Percentage of such Losses, regardless
of which Party’s indemnitees initially bear such Losses. Appropriate
indemnification shall be made by the Party bearing less than its Profit Share
Percentage to the other Party to effect the foregoing allocation of applicable
Losses.


10.5
Limitation of Liability.  EXCEPT FOR LIABILITY INCURRED AS A RESULT OF A PARTY’S
BREACH OF ARTICLE 7, A PARTY’S MISUSE OR MISAPPROPRIATION OF THE OTHER PARTY’S
INTELLECTUAL PROPERTY RIGHTS, A PARTY’S BREACH OF SECTION 13.18 OR A PARTY’S
GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR FRAUD, IN NO EVENT SHALL A PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR

INDIRECT DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT ON ANY THEORY OF
LIABILITY, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR
OTHERWISE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS
OR DAMAGES. NOTHING IN THIS SECTION 10.5 IS INTENDED TO OR SHALL LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION
10.1, SECTION 10.2 OR SECTION 10.4.

10.6
Insurance.  Each Party shall maintain insurance (which may include any
self-insured arrangements), including product liability insurance, with respect
to its activities under this Agreement. Such insurance or self-insurance shall
be in such amounts and subject to such deductibles as are prevailing in the
industry from time to time, provided that, each Party shall maintain a minimum
of an aggregate of [***] in general comprehensive liability insurance and an
aggregate of: (a) [***] in product liability insurance until the Collaboration



-62-

--------------------------------------------------------------------------------



Start Date and (b) [***] in product liability insurance no later than thirty
(30) days following the Collaboration Start Date. Each Party shall provide
written proof of the existence of such insurance to the other Party upon
request. For clarity, either Party shall have the right to provide the total
limits required under this Section 10.6 by any combination of primary and
umbrella/excess coverage and may provide all or part of the required coverage
through its insurance captive. Further, each Party sponsoring any clinical
trials of the Products shall maintain clinical trial insurance that is in
compliance with the local laws of each country in which such clinical trials are
being completed. Each Party shall name the other Party as an additional insured
under its general comprehensive and product liability policies, as well as under
its clinical trial policies.

ARTICLE 11.
TERM AND TERMINATION

11.1
Term.  The term of this Agreement (the “Term”) will commence as of the Effective
Date, and will expire as follows, unless earlier terminated in accordance with
this Article 11:

11.1.1
If the activities under the POC Plans fail to demonstrate POC, no POC Notice is
provided by the JSC pursuant to Section 3.8, and the Parties do not mutually
agree in writing to proceed with the Collaboration despite such failure, then
the Term shall expire on the POC Determination Deadline or earlier as mutually
agreed in writing.

11.1.2
If the POC Notice is provided or the Parties mutually agree in writing to
proceed with the Collaboration, then this Agreement shall continue in effect on
a Collaboration Indication-by-Collaboration Indication basis, until the Parties
are no longer Developing or Commercializing any Collaboration Product for use in
such Collaboration Indication, or earlier as mutually agreed in writing.


11.2
Termination for Cause.  Either Party may terminate this Agreement if the other
Party materially breaches any provision of this Agreement and fails to remedy
such breach within [***] days, or [***] days if such breach is with respect to a
payment obligation hereunder, after receipt of written notice of such breach;
provided that if such breach is specific to a particular

Collaboration Indication (or a Collaboration Product for a particular
Collaboration Indication), such termination shall apply only with respect to
such Collaboration Indication. In addition, either Party shall have the right to
immediately terminate this Agreement upon notice to the other Party if the other
Party or any of its officers, directors, employees, contractors, subcontractors,
Third Party vendors, or agents, violates, or is investigated, indicted, or
charged by any governmental or regulatory authority for, violating any
anti-corruption or anti-bribery laws, rules, or regulations, including, without
limitation, the FCPA, in which case the effective date of any such termination
shall be the date stated on such notice of termination given by such Party.

11.3
Termination for Insolvency.  Notwithstanding anything contained in this
Agreement to the contrary, either Party may terminate this Agreement immediately
by written notice in the event: (a) the other Party voluntarily enters into
bankruptcy proceedings; (b) the other Party



-63-

--------------------------------------------------------------------------------



makes an assignment for the benefit of creditors; (c) a petition is filed
against the other Party under a bankruptcy law, a corporate reorganization law,
or any other law for relief of debtors or similar law analogous in purpose or
effect, which petition is not stayed or dismissed within [***] days of filing
thereof; or (d) the other Party enters into liquidation or dissolution
proceedings or a receiver is appointed with respect to any assets of the other
Party, which appointment is not vacated within one hundred and twenty (120)
days.

11.4
Challenge of Patent Rights.

11.4.1
If Selecta commences any legal proceeding (or if Selecta assists any Third Party
in commencing any legal proceeding) that challenges the validity or
enforceability of any Patent Rights within the AskBio Core Technology or AskBio
Patent Rights, AskBio shall have the right to terminate this Agreement upon
thirty (30) days’ prior written notice; provided, however, that if Selecta or
such Third Party withdraws such challenge during such thirty (30)-day period,
AskBio may not terminate this Agreement for such challenge. In the event that at
least one claim of a patent that is subject to a challenge survives the
challenge by not being found invalid or unenforceable, regardless of whether the
claim is amended as part of the challenge, Selecta shall pay all reasonable
costs and expenses incurred by AskBio (including attorneys’ fees and expert
witness fees) in connection with defending such challenge.

11.4.2
If AskBio commences any legal proceeding (or if AskBio assists any Third Party
in commencing any legal proceeding) that challenges the validity or
enforceability of any Patent Rights within the Selecta Core Technology or
Selecta Patent Rights, Selecta shall have the right to terminate this Agreement
upon thirty (30) days’ prior written notice; provided, however, that if AskBio
or such Third Party withdraws such challenge during such thirty (30)-day period,
Selecta may not terminate this Agreement for such challenge. In the event that
at least one claim of a patent that is subject to a challenge survives the
challenge by not being found invalid or unenforceable, regardless of whether the
claim is amended as part of the challenge, AskBio shall pay all reasonable

costs and expenses incurred by Selecta (including attorneys’ fees and expert
witness fees) in connection with defending such challenge.
11.4.3
Notwithstanding anything to the contrary in this Section 11.4, termination under
this Section 11.4 is not permitted for any counterclaim or defense made, filed
or maintained by a Party in any patent infringement claim, demand, lawsuit,
cause of action or other action made, filed or maintained by the other Party or
its Affiliate.


11.5
Termination for Failure of a Collaboration Indication.  On a Collaboration
Indication-by-Collaboration Indication basis, if (a) the JSC determines that
based on the results of activities under the applicable Therapeutic Development
Plan, Development, Manufacture or Commercialization of Collaboration Products
for such Collaboration Indication is not scientifically or therapeutically
viable, or (b) Regulatory Approval is not granted within



-64-

--------------------------------------------------------------------------------



[***] of filing of the BLA for such Collaboration Product, or withdrawn by a
Competent Authority for any reason (in each case, a “Failed Indication”), then
either Party may, upon written notice to the other Party, terminate this
Agreement with respect to such Failed Indication, in which case such Failed
Indication will cease to be a Collaboration Indication and all Collaboration
Products for use in such Failed Indication shall cease to be Collaboration
Products. For clarity, the Agreement shall otherwise continue with respect to
all other Collaboration Indications.

11.6
General Effects of Termination or Expiration.  Upon termination or expiration of
this Agreement, unless otherwise agreed in writing:

11.6.1
termination of this Agreement for any reason will not release either Party from
any liability which, at the time of such expiration or termination, has already
accrued to the other Party or which is attributable to a period prior to such
termination nor preclude either Party from pursuing all rights and remedies it
may have at law or in equity with respect to any breach of this Agreement;

11.6.2
each Party shall promptly return or destroy, at the Disclosing Party’s option,
to the other Party all Confidential Information received from the other Party
(except to the extent reasonably necessary to exercise any remaining rights
under this Agreement and, in all cases, except that one copy of which may be
retained by legal counsel for archival purposes and ensuring compliance with the
confidentiality obligations imposed by this Agreement, and which such copy shall
not be accessed for any other purpose);

11.6.3
termination of this Agreement for any reason will not affect either Party’s
ownership of or rights to Joint Inventions or Joint Patent Rights as set forth
in this Agreement;

11.6.4
the Research Licenses and Collaboration Product Licenses shall automatically
terminate with respect to all terminated Collaboration Indications and
Collaboration Products for use in such Collaboration Indications (which, in the
case of termination or expiration of this Agreement in its entirety shall be all
Collaboration Indications, Collaboration Products, and POC Candidates); and

11.6.5
Except as expressly set forth in this Agreement, including this Section 11.6 and
Section 11.7, all rights and obligations of the Parties hereunder shall
terminate, with respect to this Agreement (in the case of expiration of this
Agreement or termination in its entirety) or the terminated Collaboration
Indications and Collaboration Products for use in such Collaboration Indications
(in the case of termination of one or more Collaboration Indications).


11.7
Survival.  Notwithstanding any provision of this Agreement to the contrary, the
provisions of Article 1, Section 3.7.2, Section 4.2.3.2, Section 6.4 (for three
(3) years after submission of the applicable Party’s last quarterly report),
Article 7 (for five (5) years after the Term), Section 8.2, Section 8.3.3,
Section 8.4 (with respect to Joint Patent Rights), Article 10, this



-65-

--------------------------------------------------------------------------------



Section 11.7, Article 12, and Article 13 shall survive any termination or
expiration of this Agreement, as will the Parties’ respective rights accrued
hereunder to the date of termination or expiration.

11.8
Bankruptcy Code.  If this Agreement is rejected by a Party as a debtor under
Section 365 of the United States Bankruptcy Code or similar provision in the
bankruptcy laws of another jurisdiction (the “Code”), then, notwithstanding
anything else in this Agreement to the contrary, all licenses and rights to
licenses granted under or pursuant to this Agreement by the Party in bankruptcy
to the other Party are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code (or similar provision in the
bankruptcy laws of the jurisdiction), licenses of rights to “intellectual
property” as defined under Section 101(35A) of the United States Bankruptcy Code
(or similar provision in the bankruptcy laws of the jurisdiction) and subject to
survival in accordance with the Code. The Parties agree that a Party that is a
licensee of rights under this Agreement shall retain and may fully exercise all
of its rights and elections under the Code. The foregoing provisions of this
Section 11.8 are without prejudice to any rights a Party may have arising under
the Code.


ARTICLE 12.
DISPUTE RESOLUTION

12.1
General.  Except as otherwise provided in this Agreement or agreed by the
Parties in writing, all disputes under this Agreement shall be resolved as set
forth in this Article 12.


12.2
Initial Attempts to Resolve Disputes.  Any disputes between the Parties first
shall be addressed informally between the Parties. Either Party may request a
special dispute resolution meeting. Upon such request, the Parties will use
reasonable efforts to convene such a special meeting at a time and place that is
mutually convenient to the Parties. If the Parties are unable to resolve a
dispute among them informally, or a meeting could not be convened to consider
the matter, then either Party may, by written notice to the other, have such
dispute referred to their respective executive officers designated below or
their successors, for attempted resolution by good faith negotiations:

FOR Selecta:
Carsten Brunn, CEO

FOR AskBio:
Sheila A. Mikhail, CEO

In the event the designated executive officers are not able to resolve any such
dispute within thirty (30) days after written notice given by one Party to the
other specifically invoking this stage in the dispute resolution procedure,
either Party may by written notice to the other (a) commence the mediation
process set forth in Section 12.3 if any such dispute is a Critical Matter, or
(b) commence the arbitration process set forth in Section 12.4 below for all
other disputes.

12.3
Mediation.  All disputes regarding a Critical Matter which the Parties are
unable to resolve amicably in accordance with Section 12.2 may be referred to a
Third Party outside mediator



-66-

--------------------------------------------------------------------------------



mutually acceptable to both Parties in good faith, for assistance in seeking
resolution. The mediation shall proceed at such times and place mutually
acceptable to both Parties in good faith; provided that any mediation pursuant
to this Section 12.3 shall not last longer than sixty (60) days unless otherwise
agreed by the Parties in writing. Each Party may be represented at the mediation
by external legal counsel. The Parties shall each bear their own costs regarding
mediation, except that the Parties shall share equally the cost of the mediator
and the mediation facility.

12.4
Arbitration.  All disputes, other than to the extent they related to Critical
Matters, which the Parties are unable to resolve amicably in accordance with
Section 12.2 hereof shall be finally settled by binding arbitration in
accordance with the then applicable rules (“Rules”) of the Judicial Arbitration
and Mediation Services (“JAMS”) by three (3) arbitrators selected from a list of
arbitrators proposed by JAMS in accordance with the Rules, as long as such
arbitrators have a reasonable level of legal expertise in the area of commercial
transactions involving intellectual property and gene therapy pharmaceutical
products. The arbitrators shall allow such discovery as is appropriate and
consistent with the purposes of arbitration in accomplishing fair, speedy and
cost-effective resolution of disputes. The arbitrators shall reference the rules
of evidence and the Federal Rules of Civil Procedure then in effect in setting
the scope of discovery. The seat of arbitration shall be [***]. The decision
and/or award rendered by the arbitrator shall be written, final and
non-appealable and such decision and/or award shall be both Parties’
Confidential Information. Judgment upon the award may be entered in any court
having jurisdiction thereof or having jurisdiction over the applicable Party or
its assets. Notwithstanding the generality of Section 12.2 and Section 12.4, and
without waiver of a Party’s right to final adjudication on the merits by
arbitration as provided herein, either Party may seek provisional remedies by
filing a lawsuit in any court, domestic or foreign, having jurisdiction over the
Parties or any assets of the Parties, to toll the running of a relevant statute
of limitations or to seek equitable or other judicial relief to prevent or stop
the breach or threatened breach of this Agreement, including the misuse or
disclosure of Confidential Information or otherwise, and to enforce the Parties’
obligations hereunder.


12.5
Expenses.  All expenses and fees of the arbitrators and expenses for hearing
facilities and other expenses of the arbitration shall be borne equally by
Selecta and AskBio unless the Parties agree otherwise in writing or unless the
arbitrators in the award assess such expenses against one of the Parties or
allocate such expenses other than equally between Selecta and AskBio.

Each of the Parties shall bear its own counsel fees and the expenses of its
witnesses except (a) to the extent otherwise provided in this Agreement or by
Applicable Law or (b) to the extent the arbitrators in their discretion
determine for any reason to allocate such fees and expenses among the Parties in
a different manner.

ARTICLE 13.
MISCELLANEOUS


-67-

--------------------------------------------------------------------------------




13.1
Assignment.  This Agreement may not be assigned, directly or indirectly, by
either Party without the prior written consent of the other Party, except that
either Party may, subject to the terms of this Agreement, assign its rights and
obligations under this Agreement without such consent to a Third Party in
connection with a Change of Control or to an Affiliate of such Party. This
Agreement will be binding upon the successors and permitted assigns of the
Parties and the name of a Party appearing herein will be deemed to include the
names of such Party’s successors and permitted assigns to the extent necessary
to carry out the intent of this Agreement. Any assignment not in accordance with
this Section 13.1 will be null and void, ab initio.


13.2
Acquirer’s Right to Negotiation.  In the event of a Change of Control of a
Party, within thirty (30) days following such Change of Control, the acquiring
entity of such Party, or its Affiliates, may deliver an offer to the other Party
to acquire any portion, or all, of the other Party’s rights under this
Agreement, which the other Party may consider in its sole discretion.


13.3
Force Majeure.  A Party shall not be liable to the other Party for any loss or
damages attributable to any occurrence beyond the reasonable control of the
affected Party that prevents or substantially interferes with the performance of
its obligations under this Agreement, including without limitation, delays in
deliveries from Third Party subcontractors or suppliers, changes in legal
requirements, and technical events beyond a Party’s reasonable control, such as,
for example, acts of God (including, but not limited to, earthquake, tornado,
and hurricane), war, terrorism or civil commotion. Any Party so affected shall
give prompt notice of any such cause to the other Party. The Party giving such
notice shall thereupon be excused from such of its obligations hereunder as it
is thereby disabled from performing for so long as it is so disabled; provided,
however, that such affected Party commences and continues to take reasonable and
diligent actions to cure such cause. If any such failure of delay in a Party’s
performance hereunder continues for more than one hundred eighty (180) days, the
other Party may terminate this Agreement upon written notice to the delayed
Party.


13.4
Notices.  All notices and reports required under, and other communications with
respect to, this Agreement shall be in writing, and given or sent to the Party
to be notified at its respective address set forth below either (a) personally
and thereby deemed to be given on that day, (b) by electronic transmission
(e.g., email) and thereby deemed to be given on the day following such
transmission; or (c) by internationally recognized overnight courier service
(e.g., Federal Express) and thereby deemed to be given on the second (2nd)
business day following dispatch.



-68-

--------------------------------------------------------------------------------



Either Party may change its address and related information by giving notice to
the other Party in the manner set forth in this Section 13.4.
If to Selecta, addressed to:
Selecta Biosciences, Inc.
480 Arsenal Way
Watertown, MA 02472
Attention: General Counsel
Email: [***]
With a copy (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
555 Mission St.
San Francisco, CA 94105
Attention: Ryan Murr
Email: [***]
If to AskBio, addressed to:
Asklepios Biopharmaceutical, Inc.
20 TW Alexander Drive, Suite 110.
Research Triangle Park, NC 27709
Attention: Sheila A.  Mikhail, CEO
Email: [***]
With a copy (which shall not constitute notice) to:
Wilson Sonsini Goodrich & Rosati
28 State Street
Boston, MA 02109
Attention: Farah B.  Gerdes
Email: [***]
Notwithstanding the foregoing, any notice to be given pursuant to Article 10 and
Article 12 shall not be delivered solely by electronic transmission.

13.5
Independent Contractors.  Subject to the terms of this Agreement, the activities
and resources of each Party shall be managed by such Party, acting independently
and in its individual capacity, and the Parties will have a relationship of
independent contractors with respect to each other. Other than to the extent the
Parties execute the Definitive JV Agreements, no term or condition of this
Agreement is intended to create, nor will any such term or condition create, any
fiduciary duty on the part of either Party for the benefit of the other, nor
require either



-69-

--------------------------------------------------------------------------------



Party to expend funds or efforts or commit resources on behalf of the other,
other than as specifically agreed in this Agreement.

13.6
Interpretation.  Except where the context expressly requires otherwise, (a) the
use of any gender herein will be deemed to encompass references to any gender,
and the use of the singular will be deemed to include the plural (and vice
versa), (b) the words “include,” “includes,” “including” or “e.g.” will be
deemed to be followed by the phrase “without limitation,” whether or not
expressly stated, (c) the word “will” will be construed to have the same meaning
and effect as the word “shall,” (d) any definition of or reference to any
agreement, instrument or other document herein will be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (e) any reference
herein to any person will be construed to include the person’s successors and
assigns, (f) the words “herein,” “hereof” and “hereunder,” and words of similar
import, will be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (g) all references herein to Sections,
Schedules or Exhibits will be construed to refer to Sections, Schedules or
Exhibits of this Agreement, and references to this Agreement include all
Schedules and Exhibits hereto, (h) the word “notice” will mean notice in writing
(whether or not specifically stated) and will include notices, consents,
approvals and other written communications contemplated under this Agreement,
(i) provisions that require that a Party, the Parties or any committee hereunder
“agree,” “consent” or “approve” or the like will require that such agreement,
consent or approval be specific and in writing, whether by written agreement,
letter, e-mail (solely with return receipt), approved minutes or otherwise (but
excluding (A) e-mail without return receipt and (B) text messaging or instant
messaging), (j) references to any specific law, rule or regulation, or article,
section or other division thereof, will be deemed to include the then-current
amendments thereto or any replacement or successor law, rule or regulation
thereof, (k) any action or occurrence deemed to be effective as of a particular
date will be deemed to be effective as of 11:59 PM New York City local time on
such date, unless an earlier time is specified, and (l) the term “or” will be
interpreted in the inclusive sense commonly associated with the term “and/or.”


13.7
Amendment.  No amendment, modification or supplement of any provision of this
Agreement, or any Exhibit hereto, shall be valid or effective unless made in
writing and signed by a duly authorized officer of each Party.


13.8
Waiver.  No provision of this Agreement shall be waived by any act, omission or
knowledge of any Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party. Without limiting the foregoing, the failure of any Party
to assert a right hereunder or to insist upon compliance with any term or
condition of this Agreement shall not constitute a waiver of that right or
excuse a similar subsequent failure to perform any such term or condition by the
other Party.


13.9
Counterparts; Facsimile.  This Agreement may be executed in any number of
counterparts, each of which need not contain the signature of more than one
Party, all of which taken



-70-

--------------------------------------------------------------------------------



together will constitute one and the same agreement. For purposes of this
Agreement and any other document required to be delivered pursuant to this
Agreement, facsimiles or other electronic transmissions of signatures shall be
deemed to be original signatures. In addition, if any of the Parties sign
facsimile or other electronic copies of this Agreement, such copies shall be
deemed originals.

13.10
Headings.  The headings contained in this Agreement are for convenience only and
shall be of no force or effect in construing or interpreting any of the
provisions of this Agreement.


13.11
Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the State of New York, without regard to
the conflict of law or choice of law rules or principles of any jurisdiction;
provided, however, that any and all issues concerning any patent including
validity, infringement, enforceability, ownership, inventorship, and any other
controversy concerning any patent shall be resolved in accordance with the laws
of the jurisdiction which granted such patent(s).


13.12
Severability.  In the event that any clause or portion thereof in this Agreement
is for any reason held to be invalid, illegal or unenforceable, the same will
not affect any other portion of this Agreement; this Agreement shall be
construed in such fashion as to maintain its existence, validity and
enforceability to the greatest extent possible. In any such event, this
Agreement shall be construed as if such clause or portion thereof had never been
contained in this Agreement, and there shall be deemed substituted therefor such
provision as will most nearly carry out the intent of the Parties as expressed
in this Agreement to the fullest extent permitted by Applicable Law unless doing
so would have the effect of materially altering the rights and obligations of
the Parties. Solely in the event an arbitrator or a court of competent
jurisdiction presiding over a dispute arising under this Agreement determines
that the duration of the obligations set forth herein with respect to
non-disclosure of certain Confidential Information is unenforceable, the Parties
agree that such arbitrator or court shall be permitted to modify the period of
non-disclosure to the maximum period permitted; provided, however, that the
non-disclosure period for Confidential Information qualifying as a trade secret
under Applicable Law shall endure until such time as the trade secret is no
longer qualified as a trade secret under Applicable Law.


13.13
Entire Agreement.  This Agreement, including all Exhibits attached hereto, set
forth all the covenants, promises, agreements, warranties, representations,
conditions, and understandings between the Parties hereto concerning the subject
matter hereof and supersede all prior agreements and understandings between the
Parties with respect to such subject matter.


13.14
Press Releases.  Promptly after the Effective Date, the Parties shall issue a
joint press release in the form attached hereto as Schedule 13.14. Except (a)
with respect to a Party’s securities disclosure obligations, (b) as may be
required by Applicable Law or any listing agreement of any Party hereto, or (c)
as otherwise set forth in this Section 13.14, neither Party shall issue



-71-

--------------------------------------------------------------------------------



any press release or make any public statement with respect to this Agreement
without the express prior written consent of the other Party.

13.15
Further Assurances.

13.15.1 General. Each Party agrees to execute, acknowledge or deliver such
further instruments, and to do all other reasonable acts, as may be reasonably
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
13.15.2 In-Licensed IP.  In the event that the Development, Manufacture, or
Commercialization of the Collaboration Products in accordance with this
Agreement requires a Party to obtain the consent of a Third Party to grant a
sublicense to the other Party under any Patent Rights or Know-How that would,
but for the absence of such consent, be included in the AskBio Core Technology
or Selecta Core Technology, as applicable, (a) AskBio will use Commercially
Reasonable Efforts to obtain any such consent necessary to include such Patent
Rights or Know-How within the AskBio Core Technology and (b) Selecta will use
Commercially Reasonable Efforts to obtain any such consent necessary to include
such Patent Rights or Know-How within the Selecta Core Technology, promptly upon
request by the other Party.

13.16
Injunctive Relief and Specific Performance.  Both Parties acknowledge that a
Party may be irreparably injured by a breach of this Agreement by the other
Party and that monetary remedies may be inadequate to protect a Party against
any actual or threatened breach of this Agreement by the other Party.
Accordingly, each Party may seek an injunction or injunctions (without the proof
of actual damages or posting of a bond) to prevent breaches or threatened
breaches of this Agreement or to compel specific performance of this Agreement.
Such remedies shall not be deemed to be the exclusive remedy for actual or
threatened breaches of this Agreement but shall be in addition to all other
remedies available at law or in equity.


13.17
Statutory and Common Law Duties.  The duties each Party owes to the other Party
under this Agreement shall be deemed to include federal and state statutory and
common law obligations and do not in any way supersede or limit any of the
obligations or duties each Party owes to the other Party pursuant to any
Applicable Law.


13.18
Compliance.  Each Party commits to comply with Applicable Laws.  Without
limiting the generality of the foregoing, at all times and with respect to all
matters pertaining to this Agreement and the transactions contemplated herein,
each Party, on its own behalf and on behalf of any and all of its Third Party
vendors, suppliers, contractors, and subcontractors shall comply with any and
all Applicable Laws, including, without limitation, all applicable anti-trust,
anti-bribery, anti-fraud and abuse, anti-kickback, anti-retaliation, unfair and
deceptive trade practices, books-and-record, securities, tax, and import/export
laws and regulations, and the listing requirements of any applicable securities
exchanges. Each Party shall not, and shall not permit any of its directors,
officers, managers, employees, independent contractors, representatives or
agents to, promise, authorize or make any



-72-

--------------------------------------------------------------------------------



payment to, or otherwise contribute any item of value to, directly or
indirectly, any non-U.S. government official, in
each case, in violation of the Foreign Corrupt Practices Act of 1977, as
amended, 15 U.S.C. §§ 78dd-1, et seq. (“FCPA”) or any other applicable
anti-bribery or anti-corruption law. Each Party further represents and warrants
that it shall cease all of its activities, as well as remediate any actions
taken by such Party, or any of its directors, officers, managers, employees,
independent contractors, representatives or agents, in violation of the FCPA or
any other applicable anti-bribery or anti-corruption law. Each Party further
represents and warrants that it shall maintain systems of internal controls
(including, but not limited to, accounting systems, purchasing systems and
billing systems) to ensure compliance with the FCPA or any other applicable
anti-bribery or anti-corruption law.

13.19
No Third Party Beneficiaries.  This Agreement is not intended to and shall not
be construed to give any Third Party any interest or rights (including any Third
Party beneficiary rights) with respect to or in connection with any agreement or
provision contained herein or contemplated hereby.


13.20
Construction.  The Parties hereto acknowledge and agree that: (a) each Party and
its counsel reviewed and negotiated the terms and provisions of this Agreement
and have contributed to its revision; (b) the rule of construction to the effect
that any ambiguities are resolved against the drafting Party shall not be
employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in a favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.

[SIGNATURE PAGE FOLLOWS]


-73-

--------------------------------------------------------------------------------




The Parties have executed this Agreement by their duly authorized officers as of
the Effective Date.
The Parties have executed this Agreement by their duly authorized officers as of
the Effective Date.
 
 
 
ASKLEPIOS BIOPHARMACEUTICAL, INC.
 
SELECTA BIOSCIENCES, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Sheila Mikhail
 
By:
/s/ Carsten Brunn
 
 
 
 
 
Name:
Sheila Mikhail
 
Name:
Carsten Brunn
 
 
 
 
 
Title:
CEO
 
Title:
President and CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Signature Page to Feasibility Study and License Agreement

--------------------------------------------------------------------------------




SCHEDULE 1.9
ASKBIO CORE TECHNOLOGY
[***]


s-1

--------------------------------------------------------------------------------




SCHEDULE 1.62
SELECTA CORE TECHNOLOGY
[***]


s-2

--------------------------------------------------------------------------------




SCHEDULE 3.5.1.1
[***]


s-3

--------------------------------------------------------------------------------




SCHEDULE 4.1
COLLABORATION INDICATIONS
[***]


s-4

--------------------------------------------------------------------------------




SCHEDULE 4.3.1(w)
[***]


s-5

--------------------------------------------------------------------------------




SCHEDULE 4.3.1(x)
[***]


s-6

--------------------------------------------------------------------------------




SCHEDULE 13.14
FORM OF PRESS RELEASE
Selecta Biosciences Combines ImmTOR™ Platform with AskBio’s Industry-Leading
Gene Therapy Platform in Strategic Partnership
Development pipeline and human trials planned for repeat dosing of AAV-based
gene therapies to address the unmet medical need for patients with rare and
orphan genetic diseases.
Watertown, Mass., and Research Triangle Park, N.C., August 7, 2019 – Selecta
Biosciences, Inc. (NASDAQ: SELB) and Asklepios BioPharmaceutical, Inc. (AskBio),
today announced a strategic partnership to jointly develop, manufacture and
commercialize a broad portfolio of life-changing, next-generation
adeno-associated virus (AAV) gene therapies in areas of high medical need. This
partnership will leverage the unique proprietary technology platforms of both
companies with a human proof of concept trial to validate the potential for
re-dosing in patients with genetic diseases.
Selecta is the first company with preclinical evidence to support the potential
for re-dosing patients receiving gene therapy. When used in combination with AAV
gene therapy vectors, Selecta’s ImmTOR™ inhibits the immune response to the
vector (Nature Communications, October 2018). Currently the ability to
re-administer systemic AAV gene therapy is limited by the development of
neutralizing antibodies. The ability to safely re-dose AAV should help achieve
therapeutic benefit in patients who are under-dosed; it should also help restore
transgene expression in patients, particularly growing pediatric patients, who
may lose expression over time. In addition, integrating ImmTOR into a gene
therapy protocol provides a first dose benefit by enhancing liver-directed
transgene expression in preclinical models.
“We are very excited to partner with AskBio, as they are proven leaders in
next-generation gene therapy development and scaled manufacturing,” said Carsten
Brunn, PhD, Chief Executive Officer of Selecta. “We expect that Selecta’s ImmTOR
technology, in combination with AskBio’s AAV technology and clinical leadership,
will allow us to rapidly advance a portfolio of new combination therapies
through proof of concept and into the clinic. We look forward to working
together as we aim to bring targeted therapeutics into clinical development that
can offer patients a new treatment paradigm in areas of high unmet need.”
AskBio was founded in 2001 as one of the first gene therapy companies and now
owns over 500 patents and applications for AAV technology and processes.
AskBio’s gene therapy platform includes a robust pipeline of potentially
curative gene therapies, an extensive capsid library, groundbreaking
manufacturing process and several advanced AAV initiatives under development,
including Doggybone DNA. The AskBio platform also was used to develop the only
two FDA-approved gene therapies available today (Zolgensma® and Luxterna™).
Several of AskBio’s founders have been influential in the field. Dr. Jude
Samulski was the first to clone AAV and discovered how AAV could be safely used
to deliver corrected genes to cells with genetic defects. Dr. Xiao was the first
to create a mini-dystrophin gene that opened the door for the development of


s-7

--------------------------------------------------------------------------------



potential Duchenne Muscular Dystrophy therapies. Dr. Josh Grieger, Askbio’s
Chief Technology Officer, pioneered a production technology, the Pro10 cell
line, that is paving the way to ensure these important gene therapeutics can
reach all patients.
“We only seek to collaborate with companies that share our mission and core
values, which are focused on one goal, finding the answers that will cure
patients suffering from life-threatening genetic diseases,” said Sheila Mikhail,
CEO and cofounder of AskBio. “Selecta is a leading example of that kind of
company, and we’re enthusiastic to have this opportunity to work with them on
behalf of patients and their families.”
According to Dr. Jude Samulski, “We look forward to this opportunity to deploy
our collective platforms to overcome one of the key obstacles to providing
long-term treatment from AAV based therapeutics to all patients.”
About AskBio
Asklepios BioPharmaceutical, Inc. (AskBio) is a privately held, clinical stage
gene therapy platform company dedicated to improving the lives of children and
adults with rare genetic disorders. AskBio’s gene therapy platform includes an
industry-leading proprietary cell line manufacturing process known as Pro10™ and
an extensive AAV capsid library. The company has generated hundreds of
proprietary third generation gene vectors, several of which that have entered
clinical testing, and maintains a portfolio of clinical programs across a range
of indications, including Pompe, Limb Girdle Muscular Dystrophy, Cystic
Fibrosis, Myotonic Muscular Dystrophy, Huntington’s, Hemophilia (Chatham
Therapeutic/Takeda) and Duchenne Muscular Dystrophy (Bamboo
Therapeutics/Pfizer). For more information, visit www.askbio.com.
About Selecta Biosciences, Inc.
Selecta Biosciences, Inc. is a clinical-stage biotechnology company focused on
unlocking the full potential of biologic therapies based on its immune tolerance
technology (ImmTOR) platform. Selecta plans to combine ImmTOR with a range of
biologic therapies for rare and serious diseases that require new treatment
options due to high immunogenicity. The company’s current proprietary pipeline
includes ImmTOR-powered therapeutic enzyme and gene therapy product candidates.
SEL-212, the company’s lead product candidate, is being developed to treat
chronic refractory gout patients and resolve their debilitating symptoms,
including flares and gouty arthritis. Selecta’s proprietary gene therapy product
candidates are in preclinical development for certain rare inborn errors of
metabolism and incorporate ImmTOR with the goal of addressing barriers to repeat
administration. Selecta is based in Watertown, Mass. For more information,
please visit http://selectabio.com.
Forward-Looking Statements
Any statements in this press release about the future expectations, plans and
prospects of Selecta Biosciences, Inc. (“the company”), including without
limitation, statements regarding the unique proprietary technology platform of
the Company, and the unique proprietary platform of its partners, the potential
of ImmTOR to enable re-dosing of AAV gene therapy, the potential treatment
applications of product candidates utilizing the ImmTOR platform in areas such
as gene therapy, the ability of the Company and AskBio to develop gene therapy
products using ImmTOR and AskBio’s technology, the novelty of treatment
paradigms that the Company is able to develop, the potential of any therapies
developed by the Company and AskBio to fulfill unmet medical needs, the
company’s plan to apply its ImmTOR technology platform to a range of biologics
for rare and orphan genetic diseases, the potential of the company’s
intellectual property


s-8

--------------------------------------------------------------------------------



to enable repeat administration in gene therapy product candidates and products,
the ability to re-dose patients and the potential of ImmTOR to allow for
re-dosing, the potential to safely re-dose AAV, the ability to restore transgene
expression, the potential of the ImmTOR technology platform generally and the
company’s ability to grow its strategic partnerships, and other statements
containing the words “anticipate,” “believe,” “continue,” “could,” “estimate,”
“expect,” “hypothesize,” “intend,” “may,” “plan,” “potential,” “predict,”
“project,” “should,” “target,” “would,” and similar expressions, constitute
forward-looking statements within the meaning of The Private Securities
Litigation Reform Act of 1995. Actual results may differ materially from those
indicated by such forward-looking statements as a result of various important
factors, including, but not limited to, the following: the uncertainties
inherent in the initiation, completion and cost of clinical trials including
proof of concept trials, including the uncertain outcomes, the availability and
timing of data from ongoing and future clinical trials and the results of such
trials, whether preliminary results from a particular clinical trial will be
predictive of the final results of that trial or whether results of early
clinical trials will be indicative of the results of later clinical trials, the
unproven approach of the company’s ImmTOR technology, potential delays in
enrollment of patients, undesirable side effects of the company’s product
candidates, its reliance on third parties to manufacture its product candidates
and to conduct its clinical trials, the company’s inability to maintain its
existing or future collaborations, licenses or contractual relationships, its
inability to protect its proprietary technology and intellectual property,
potential delays in regulatory approvals, , the availability of funding
sufficient for its foreseeable and unforeseeable operating expenses and capital
expenditure requirements, the company’s recurring losses from operations and
negative cash flows from operations raise substantial doubt regarding its
ability to continue as a going concern, substantial fluctuation in the price of
its common stock, and other important factors discussed in the “Risk Factors”
section of the company’s most recent Quarterly Report on Form 10-Q, and in other
filings that the company makes with the Securities and Exchange Commission. In
addition, any forward-looking statements included in this press release
represent the company’s views only as of the date of its publication and should
not be relied upon as representing its views as of any subsequent date. The
company specifically disclaims any intention to update any forward-looking
statements included in this press release.
# # #
Selecta Contacts:
Media:
Leticia Diaz
Spectrum Science Communications, Inc.
202-587-2517
ldiaz@spectrumscience.com
Investors:
Sarah McCabe
Stern Investor Relations, Inc.
212-362-1200
sarah.mccabe@sternir.com
AskBio Contacts:
Mark Rosenberg


s-9

--------------------------------------------------------------------------------



mark@trueparallel.com
919-412-7378    
Roger Friedensen, APR
roger@trueparallel.com
919-349-3206


s-10